EXHIBIT 10.6

 

EXECUTION COPY

 

Loan No. RX0583



 
 


AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

 

This AMENDED AND RESTATED  PLEDGE AND SECURITY AGREEMENT, dated as of  December
31, 2014 (this “Agreement”), is made and entered into by (a) NEW ULM TELECOM,
INC. (the “Borrower”), and (b) Western Telephone Company (“WTC”), Peoples
Telephone Company (“PTC”), New Ulm Phonery, Inc. (“Phonery”), New Ulm Cellular
#9, Inc. (“Cellular”), New Ulm Long Distance, Inc. (“Long Distance”), Hutchinson
Telephone Company (“Hutchinson Telephone”), Hutchinson Cellular, Inc.
(“Hutchinson Cellular”),  Hutchinson Telecommunications, Inc. (“Hutchinson
Telecom”), SLEEPY EYE TELEPHONE COMPANY (“Sleepy Eye”), TECH TRENDS, INC. (“Tech
Trends”), NEW ULM EXCHANGE, LLC (“Exchange”) and each additional Subsidiary of
the Borrower which hereafter becomes a party to the Continuing Guaranty (as
hereinafter defined) as a guarantor of the Obligations described in such
Continuing Guaranty (individually, a “Guarantor” and, collectively, the
“Guarantors”; and, together with the Borrower, individually, a “Grantor” and,
collectively, the “Grantors”), in favor of COBANK, ACB (“CoBank”). This
Agreement amends and restates in its entirety each of those certain Loan
Documents set forth on Exhibit I hereto, each as they previously may have been
amended (collectively, the “Prior Security Documents”). 

CoBank and the Borrower have entered into that certain Amended and Restated
Master Loan Agreement, dated as of the date hereof (the “MLA”), that certain
Amended and Restated Second Supplement to the Amended and Restated Master Loan
Agreement, dated as of the date hereof (the “Second Supplement”), and that
certain Amended and Restated Third Supplement to the Amended and Restated Master
Loan Agreement, dated as of the date hereof (the “Third Supplement”; and
together with the MLA, the Second Supplement and the Third Supplement,
collectively, the “Loan Agreement”)], providing for the availability of certain
credit facilities to the Borrower upon the terms and subject to the conditions
set forth therein;

It is a condition to the extension of credit to the Borrower under the Loan
Agreement that the Grantors shall have agreed, by executing and delivering this
Agreement, to secure the full and prompt payment and performance of the Secured
Obligations (as hereinafter defined).  CoBank is relying on this Agreement in
its decision to extend credit to the Borrower under the Loan Agreement, and
would not enter into the Loan Agreement without the execution and delivery of
this Agreement by the Grantors.

Each Grantor will obtain benefits as a result of the extension of credit to the
Borrower under the Loan Agreement, which benefits are hereby acknowledged, and,
accordingly, desire to execute and deliver this Agreement.

1

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce CoBank to enter into the Loan Agreement and to induce CoBank to extend
credit to the Borrower thereunder, each Grantor hereby agrees,and amends and
restates the Prior Security Documents, as follows:


ARTICLE I 


DEFINITIONS


1.1              DEFINED TERMS.  FOR PURPOSES OF THIS AGREEMENT, IN ADDITION TO
THE TERMS DEFINED ELSEWHERE HEREIN, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SET FORTH BELOW:

“Accounts” shall mean, collectively, all of each Grantor’s accounts as defined
in Article 9 of the Uniform Commercial Code.

“Collateral” shall have the meaning given to such term in Section 2.1. 

“Collateral Accounts” shall have the meaning given to such term in Section 6.3. 

“Commercial Tort Claims” shall mean, collectively, all of each Grantor’s
commercial tort claims, as defined in Article 9 of the Uniform Commercial Code.

“Continuing Guaranty” shall mean that certain Continuing Guaranty, dated as of
the date hereof, by the Guarantors in favor of CoBank.

“Contracts” shall mean, collectively, all rights of each Grantor under all
contracts and agreements to which such Grantor is a party, including all rights,
privileges and powers under Investment Agreements and IP Licenses and all rights
of such Grantor to receive monies due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such contracts
and agreements.

“Copyrights” shall mean, collectively, all of each Grantor’s copyrights,
copyright registrations and applications for copyright registration, whether
under the Laws of the United States or any other country or jurisdiction,
including all recordings, supplemental registrations and derivative or
collective work registrations, and all renewals and extensions thereof.

“Copyright Collateral” shall mean, collectively, all Copyrights and Copyright
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Copyright or Copyright License.

“Copyright License” shall mean any agreement (A) under which a Grantor grants
any right to any other Person under any Copyright owned by any Grantor or which
any Grantor otherwise has the right to license to any other person, or (B)
granting any right to any Grantor under any property of the type described in
the definition of Copyright owned by any other Person (other than the purchase
of one or more copies of a work without the right to copy, modify or create
derivative works), and all rights of any Grantor under any such agreement.

2

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 



“Deposit Accounts” shall mean, collectively, all of each Grantor’s deposit
accounts, as defined in Article 9 of the UCC, and all of each Grantor’s deposit
accounts maintained with CoBank or any other bank or depository institution,
including any such accounts described on Annex H and any Collateral Accounts,
together with all funds held therein and all certificates and instruments
representing, evidencing or deposited into such accounts.

“Documents” shall mean, collectively, all of each Grantor’s documents, as
defined in Article 9 of the Uniform Commercial Code.

“Domain Name” shall mean, collectively, all of each Grantor’s Internet domain
names and associated URL addresses and all goodwill associated therewith or
symbolized thereby.

“Domain Name Collateral” shall mean, collectively, all Domain Names and Domain
Name Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Domain Name or Domain Name License.

“Domain Name License” shall mean any agreement (A) under which a Grantor grants
any right to any other Person under any Domain Name owned by any Grantor or
which any Grantor otherwise has the right to license to any other person, or (B)
granting any right to any Grantor under any property of the type described in
the definition of Domain Name owned by any other person, and all rights of any
Grantor under any such agreement.

“Equipment” shall mean, collectively, all of each Grantor’s equipment, as
defined in Article 9 of the Uniform Commercial Code.

“Equity Interests” shall mean, collectively, (A) all securities, whether
certificated or uncertificated, (B) all of the issued and outstanding shares,
interests or other equivalents of capital stock of any corporation (including,
any corporation that is a Subsidiary of such Grantor or a Minority Investment),
whether voting or non-voting and whether common or preferred, (C) all
partnership, joint venture, limited liability company or other equity interests
in any Person not a corporation (including, any such Person that is a Subsidiary
of such Grantor or a Minority Investment), (D) all options, warrants and other
rights to acquire, and all securities convertible into, any of the foregoing,
(E) all rights to receive interest, income, dividends, distributions, returns of
capital and other amounts (whether in cash, securities, property, or a
combination thereof), (F) all additional stock, warrants, options, securities,
interests and other property, paid or payable or distributed or distributable,
with respect to any of the foregoing (but subject to the provisions of
Section 5.3), (G) all rights of access to the books and records of any such
Person, and (H) all other rights, powers, privileges, interests, claims and
other property in any manner arising out of or relating to any of the foregoing,
of whatever kind or character (including any tangible or intangible property or
interests therein), and whether provided by contract or granted or available
under applicable Law in connection therewith, including, such Grantor’s right to
vote and to manage and administer the business of any such Person pursuant to
any applicable Investment Agreement, together with all certificates, instruments
and entries upon the books of financial intermediaries evidencing any of the
foregoing.

3

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

“Financial Asset”  has the meaning given in Article 8 of the Uniform Commercial
Code.

“Fixtures” shall mean, collectively, all of each Grantor’s fixtures, as defined
in Article 9 of the Uniform Commercial Code.

“Foreign Subsidiary”  means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 956 of the IRC.

“Foreign Subsidiary Holding Company”  means any direct or indirect domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.

“General Intangibles” shall mean, collectively, all of each Grantor’s general
intangibles, as defined in Article 9 of the Uniform Commercial Code.

“Goods” shall mean, collectively, all of each Grantor’s goods, as defined in
Article 9 of the Uniform Commercial Code.

“Instruments” shall mean, collectively, all of each Grantor’s instruments,
chattel paper, electronic chattel paper or documents, each as defined in Article
9 of the Uniform Commercial Code.

“Intercompany Obligations” shall mean, collectively, all indebtedness,
obligations and other amounts owing to any Grantor from any Loan Party or any
Subsidiary of any Loan Party.

“Inventory” shall mean, collectively, all of each Grantor’s inventory, as
defined in Article 9 of the Uniform Commercial Code.

“Investment Agreement” shall mean any partnership agreement, joint venture
agreement, limited liability company operating agreement, stockholders agreement
or other agreement creating, governing or evidencing any Equity Interests and to
which any Grantor is a party.

“Investment Property” shall mean, collectively, all of each Grantor’s investment
property, as defined in Article 9 of the Uniform Commercial Code.

“IP License” shall mean any Copyright License, Patent License, Trademark License
or Domain Name License.

“Letter-of-Credit Rights” shall mean, collectively, all of each Grantor’s
letter-of-credit rights, as defined in Article 9 of the Uniform Commercial Code.

4

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

“Letters of Credit” shall mean, collectively, all of each Grantor’s letters of
credit, as defined in Article 5 of the Uniform Commercial Code.

“Licenses” shall have the meaning given to the term “Licenses” in the Loan
Agreement.

“Lien” shall mean any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 “Minority Investment” shall mean, collectively, any Person in whom any Loan
Party owns any Equity Interests provided that such Person is not a Subsidiary of
a Loan Party.

“Mobile Goods”  shall mean, collectively, all of each Grantor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership. 

“Partner Obligations” shall have the meaning given to such term in Section 6.6. 

“Patent Collateral” shall mean, collectively, all Patents and all Patent
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Patent or Patent License.

“Patent License” shall mean any agreement (A) under which a Grantor grants to
any other Person any right to make, use or sell any invention covered by a
Patent that is owned by any Grantor or which any Grantor otherwise has the right
to license to any other person, or (B) granting to any Grantor any right to
make, use or sell any invention covered by a Patent owned by any other person,
and all rights of any Grantor under any such agreement (other than the right to
use an invention covered by a patent conveyed upon purchase of such invention
under the exhaustion doctrine).  For purposes of this definition, “covered by a
Patent” shall mean that without a valid license under such Patent a Person
making, using or selling such invention would otherwise be infringing such
Patent.

“Patents” shall mean, collectively, all of each Grantor’s letters patent,
whether under the Laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof and applications
therefor, including the inventions described therein, all reissues,
continuations, divisions, renewals, extensions, or continuations-in-part
thereof.

“Proceeds” shall mean, collectively, all proceeds, as defined in Article 9 of
the Uniform Commercial Code, and, in any event, shall include, but not be
limited to, (A) all products, rents and profits of or from any of the Collateral
and (B) to the extent not otherwise included in the foregoing, (i) all interest,
cash, instruments and other property received, receivable or otherwise
distributed with respect to or in exchange for any or all of any Intercompany
Obligations, (ii) all payments under any insurance (whether or not CoBank is the
lenders loss payee or loss payee thereunder), indemnity, warranty or guaranty
with respect to any of the Collateral, (iii) all payments in connection with any
requisition, condemnation, seizure or forfeiture with respect to any of the
Collateral, (iv) all claims and rights to recover for any past, present or
future infringement or dilution of or injury to any Copyright Collateral, Patent
Collateral, Trademark Collateral or Domain Name Collateral, and (v) all other
amounts from time to time paid or payable under or with respect to any of the
Collateral.  For purposes of this Agreement, the term “Proceeds” includes
whatever is receivable or received when Collateral or Proceeds are sold,
exchanged, collected or otherwise disposed of, whether voluntarily or
involuntarily.

5

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

“Promptly” shall mean with respect to all disclosures required by Sections 4.10,
4.13, 4.15, 4.18, 4.20 or 5.1  of this Agreement, unless otherwise provided by
any Loan Document, not later than with the Borrower’s next submission of a
Compliance Certificate; provided that, in each case, if an Event of Default has
occurred and is continuing, “Promptly” shall mean immediately or within such
other period of time as CoBank shall designate in writing in its sole
discretion.

“Secured Obligations” shall have the meaning given to the term “Obligations” in
the Continuing Guaranty.

“Securities Account” shall mean, collectively, all of each Grantor’s securities
accounts, as defined in Article 8 of the Uniform Commercial Code.

“Securities Act” shall have the meaning given to such term in Section 6.5. 

“Securities Entitlement”  shall have the meaning given to such term in Article 8
of the Uniform Commercial Code.

“Securities Intermediary”  shall have the meaning given to such term in Article
8 of the Uniform Commercial Code.

“Specified Contracts” shall have the meaning given to such term in Section 3.7. 

“Supporting Obligations” shall mean, collectively, all of each Grantor’s
supporting obligations, as defined in Article 9 of the Uniform Commercial Code.

“Termination Requirements” shall mean (A) the payment in full of the Secured
Obligations (other than contingent liabilities that, by their nature, may
survive after principal and interest on the Loan have been repaid in full), (B)
the termination of all Commitments, and (C) any preference period applicable to
payments made on or security given for the Secured Obligations has expired under
applicable Law.

“Trademark Collateral” shall mean, collectively, all Trademarks and Trademark
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Trademark or Trademark License.

“Trademark License” shall mean an agreement (A) under which a Grantor grants any
right to any other Person under any Trademark owned by any Grantor or which any
Grantor otherwise has the right to license to any other person, or (B) granting
any right to any Grantor under any property of the type described in the
definition of Trademark owned by any other person, and all rights of any Grantor
under any such agreement.

6

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

“Trademarks” shall mean, collectively, all of each Grantor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source of business identifiers, designs, Domain Names
(to the extent such Domain Name constitutes a trade name, corporate or company
name, business name, logo, trade dress, trade style, other source of business
identifier or design), and General Intangibles of a similar nature, whether
under the Laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, all renewals and
extensions thereof, all rights corresponding thereto, and all goodwill
associated therewith or symbolized thereby.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may be in effect from time to time in the State of Colorado; provided  that
if, by reason of applicable Law, the validity or perfection of any security
interest in any Collateral granted under this Agreement is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Colorado, then
as to the validity or perfection, as the case may be, of such security
interest.  “Uniform Commercial Code” shall mean the Uniform Commercial Code as
in effect from time to time in such other jurisdictions.


1.2              OTHER TERMS. CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION
SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LOAN AGREEMENT.  UNLESS OTHERWISE
DEFINED HEREIN OR IN THE LOAN AGREEMENT, ANY TERMS IN THIS AGREEMENT WHICH ARE
DEFINED IN THE UNIFORM COMMERCIAL CODE SHALL HAVE THE MEANING PROVIDED IN THE
UNIFORM COMMERCIAL CODE, AS AMENDED AND IN EFFECT FROM TIME TO TIME.  FOR
AVOIDANCE OF DOUBT, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, TO THE EXTENT
THE UNIFORM COMMERCIAL CODE IS REVISED SUBSEQUENT TO THE DATE HEREOF SUCH THAT
THE DEFINITION OF ANY OF THE TERMS INCLUDED IN THE DESCRIPTION OF COLLATERAL IS
CHANGED, THE PARTIES HERETO DESIRE THAT ANY PROPERTY WHICH IS INCLUDED IN SUCH
CHANGED DEFINITIONS WHICH WOULD NOT OTHERWISE BE INCLUDED IN SUCH GRANT ON THE
DATE HEREOF, BE INCLUDED IN SUCH GRANT IMMEDIATELY UPON THE EFFECTIVE DATE OF
SUCH REVISION, TO THE EXTENT A SECURITY INTEREST IN SUCH PERSONAL PROPERTY MAY
BE GRANTED UNDER SUCH REVISED UNIFORM COMMERCIAL CODE (AND, TO THE EXTENT
EFFECTIVE UNDER APPLICABLE LAW, SUCH SECURITY INTEREST WILL ATTACH IMMEDIATELY
WITHOUT FURTHER ACTION).


REFERENCES TO “SECTIONS,” “ARTICLES,” “EXHIBITS,” “ANNEXES” AND “SCHEDULES”
SHALL BE TO SECTIONS, ARTICLES, EXHIBITS, ANNEXES AND SCHEDULES, RESPECTIVELY,
OF THIS AGREEMENT UNLESS OTHERWISE SPECIFICALLY PROVIDED.  ANY OF THE TERMS
DEFINED IN SECTION 1.1 MAY, UNLESS THE CONTEXT OTHERWISE REQUIRES, BE USED IN
THE SINGULAR OR THE PLURAL DEPENDING ON THE REFERENCE.  IN THIS AGREEMENT,
“HEREOF,” “HEREIN,” “HERETO,” “HEREUNDER” AND THE LIKE MEAN AND REFER TO THIS
AGREEMENT AS A WHOLE AND NOT MERELY TO THE SPECIFIC SECTION, ARTICLE, PARAGRAPH
OR CLAUSE IN WHICH THE RESPECTIVE WORD APPEARS; WORDS IMPORTING ANY GENDER
INCLUDE THE OTHER GENDER; REFERENCES TO “WRITING” INCLUDE PRINTING, TYPING,
LITHOGRAPHY AND OTHER MEANS OF REPRODUCING WORDS IN A TANGIBLE VISIBLE FORM; THE
WORDS “INCLUDING,” “INCLUDES” AND “INCLUDE” SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”; REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE SUBSEQUENT AMENDMENTS, ASSIGNMENTS,
EXTENSIONS, RENEWALS, AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT
SUCH AMENDMENTS, ASSIGNMENTS, EXTENSIONS, RENEWALS AND OTHER MODIFICATIONS ARE
NOT PROHIBITED BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; AND
ALL REFERENCES TO STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS
OF SAME AND ANY SUCCESSOR STATUTES AND REGULATIONS.

7

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


ARTICLE II 


CREATION OF SECURITY INTEREST


2.1              PLEDGE AND GRANT OF SECURITY INTEREST.  EACH GRANTOR HEREBY
GRANTS, PLEDGES, ASSIGNS AND DELIVERS TO COBANK A LIEN UPON AND SECURITY
INTEREST IN, ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING, IN EACH CASE WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR
ARISING (COLLECTIVELY, THE “COLLATERAL”): 

(I)                 ALL ACCOUNTS, LETTERS OF CREDIT, LETTER-OF-CREDIT RIGHTS,
AND SUPPORTING OBLIGATIONS;

(II)               ALL CONTRACTS;

(III)             ALL DEPOSIT ACCOUNTS;

(IV)             ALL GOODS, INCLUDING ALL EQUIPMENT AND INVENTORY;

(V)               ALL FIXTURES;

(VI)             ALL OIL, GAS OR OTHER MINERALS BEFORE EXTRACTION;

(VII)           ALL COMMERCIAL TORT CLAIMS LISTED IN ANNEX I HERETO;

(VIII)         ALL EQUITY INTERESTS AND ALL INVESTMENT PROPERTY;

(IX)             ALL GENERAL INTANGIBLES (INCLUDING ALL LICENSES TO THE FULLEST
EXTENT PERMITTED BY LAW AND ALL PROCEEDS FROM THE SALE, TRANSFER, LEASE,
ASSIGNMENT OR OTHER DISPOSITION OF THE LICENSES);

(X)               ALL MONIES AND CASH EQUIVALENTS;

(XI)             ALL INSTRUMENTS;

(XII)           ALL DOCUMENTS;

(XIII)         TO THE EXTENT NOT COVERED AND NOT SPECIFICALLY EXCLUDED BY
CLAUSES (I) THROUGH  (XII) ABOVE, ALL OF SUCH GRANTOR’S OTHER PERSONAL PROPERTY;
AND

(XIV)         ALL PROCEEDS OF THE FOREGOING.


2.2              SECURITY FOR SECURED OBLIGATIONS.  THIS AGREEMENT AND THE
COLLATERAL SECURE THE FULL AND PROMPT PAYMENT AND PERFORMANCE OF THE SECURED
OBLIGATIONS.


2.3              EXCLUDED COLLATERAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, AS AND TO THE EXTENT PROVIDED IN THIS SECTION 2.3, THE
COLLATERAL SHALL NOT INCLUDE, AND THE LIEN OF THIS AGREEMENT SHALL NOT ATTACH
TO, THE FOLLOWING :

8

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

           (A)             “INTENT TO USE” TRADEMARK APPLICATIONS, IN EACH CASE,
ONLY UNTIL SUCH TIME AS SUCH GRANTOR BEGINS TO USE SUCH TRADEMARKS (THE SECURITY
INTEREST PROVIDED HEREIN IN SUCH TRADEMARK SHALL BE DEEMED GRANTED BY SUCH
GRANTOR AT SUCH TIME AND WILL ATTACH IMMEDIATELY WITHOUT FURTHER ACTION);

          (B)              THE EQUITY INTERESTS OF ANY GRANTOR IN (I) ANY
FOREIGN SUBSIDIARY (1) THAT REPRESENTS IN EXCESS OF 65% OF THE OUTSTANDING
VOTING STOCK OF SUCH FOREIGN SUBSIDIARY OR (2) THAT IS NOT A “FIRST TIER”
FOREIGN SUBSIDIARY OWNED BY ANY GRANTOR, (II) ANY DOMESTIC SUBSIDIARY THAT IS A
SUBSIDIARY OF A FOREIGN SUBSIDIARY, AND (III) ANY FOREIGN SUBSIDIARY HOLDING
COMPANY;

         (C)              ANY ITEM OF REAL OR PERSONAL, TANGIBLE OR INTANGIBLE,
PROPERTY (INCLUDING LICENSES ISSUED BY THE FCC AND ANY APPLICABLE PUC) TO THE
EXTENT AND ONLY FOR SO LONG AS THE CREATION, ATTACHMENT OR PERFECTION OF THE
SECURITY INTEREST GRANTED HEREIN BY ANY GRANTOR IN ITS RIGHT, TITLE AND INTEREST
IN SUCH ITEM OF PROPERTY IS PROHIBITED BY APPLICABLE LAW OR IS PERMITTED ONLY
WITH THE CONSENT (THAT HAS NOT BEEN OBTAINED) OF A GOVERNMENTAL AUTHORITY
(INCLUDING THE FCC AND ANY APPLICABLE PUC);

         (D)             ANY PROPERTY SUBJECT TO A LIEN PERMITTED UNDER
SUBSECTION 9(B)(II) OF THE LOAN AGREEMENT TO THE EXTENT AND ONLY FOR SO LONG AS
THE APPLICABLE PURCHASE MONEY SECURITY AGREEMENT, CAPITAL LEASE OR OTHER
APPLICABLE DOCUMENTATION CONTAINS A TERM THAT RESTRICTS, PROHIBITS, OR REQUIRES
A CONSENT (THAT HAS NOT BEEN OBTAINED) OF A PERSON (OTHER THAN SUCH GRANTOR OR
ANY OTHER LOAN PARTY) TO, THE CREATION, ATTACHMENT OR PERFECTION OF THE SECURITY
INTEREST GRANTED HEREIN AND SUCH RESTRICTION, PROHIBITION AND/OR REQUIREMENT OF
CONSENT IS NOT RENDERED INEFFECTIVE BY APPLICABLE LAW (INCLUDING PURSUANT TO
SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE UCC);

        (E)              ANY ITEM OF REAL OR PERSONAL, TANGIBLE OR INTANGIBLE,
PROPERTY (OTHER THAN ANY EQUITY INTERESTS OWNED BY ANY GRANTOR) TO THE EXTENT
AND ONLY FOR SO LONG AS THE CREATION, ATTACHMENT OR PERFECTION OF THE SECURITY
INTEREST GRANTED HEREIN BY ANY GRANTOR IN ITS RIGHT, TITLE AND INTEREST IN SUCH
ITEM OF PROPERTY (I) WOULD GIVE ANY OTHER PERSON (OTHER THAN SUCH GRANTOR OR ANY
OTHER LOAN PARTY) THE RIGHT TO TERMINATE ITS OBLIGATIONS WITH RESPECT TO SUCH
ITEM OF PROPERTY, OR (II) WOULD CAUSE SUCH PROPERTY TO BECOME VOID OR VOIDABLE
IF A SECURITY INTEREST THEREIN WAS CREATED, ATTACHED OR PERFECTED;

        (F)               ANY ITEM OF REAL OR PERSONAL, TANGIBLE OR INTANGIBLE,
PROPERTY (OTHER THAN ANY EQUITY INTERESTS OWNED BY ANY GRANTOR) TO THE EXTENT
AND ONLY FOR SO LONG AS SUCH PROPERTY IS SUBJECT TO A CONTRACT THAT CONTAINS A
TERM THAT RESTRICTS, PROHIBITS, OR REQUIRES A CONSENT (THAT HAS NOT BEEN
OBTAINED) OF A PERSON (OTHER THAN SUCH GRANTOR OR ANY OTHER LOAN PARTY) TO, THE
CREATION, ATTACHMENT OR PERFECTION OF THE SECURITY INTEREST GRANTED HEREIN AND
ANY SUCH RESTRICTION, PROHIBITION AND/OR REQUIREMENT OF CONSENT IS NOT RENDERED
INEFFECTIVE BY APPLICABLE LAW (INCLUDING PURSUANT TO SECTIONS 9-406, 9-407,
9-408 OR 9‑409 OF THE UCC);

       (G)             THE EQUITY INTERESTS IN ANY MINORITY INVESTMENT (OTHER
THAN ANY MINORITY INVESTMENT IN WHICH THE GRANTORS OWN IN THE AGGREGATE 25% OR
MORE OF THE EQUITY INTERESTS) TO THE EXTENT THAT THE GOVERNANCE OR SIMILAR
DOCUMENTS OF SUCH MINORITY INVESTMENT CONTAIN A TERM THAT RESTRICTS, PROHIBITS,
OR REQUIRES A CONSENT (THAT HAS NOT BEEN OBTAINED) OF A PERSON (OTHER THAN SUCH
GRANTOR OR ANY OTHER LOAN PARTY) TO, THE CREATION, ATTACHMENT OR PERFECTION OF
THE SECURITY INTEREST GRANTED HEREIN AND SUCH RESTRICTION, PROHIBITION AND/OR
REQUIREMENT OF CONSENT IS NOT RENDERED INEFFECTIVE BY APPLICABLE LAW (INCLUDING
PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE UCC).

9

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


          IF AT ANY TIME THE CREATION, ATTACHMENT OR PERFECTION OF THE SECURITY
INTEREST GRANTED HEREIN IN ANY OF PROPERTY SUBJECT TO CLAUSES (C) THROUGH (G) OF
THIS SECTION 2.3 SHALL BE PERMITTED OR CONSENT IN RESPECT THEREOF SHALL HAVE
BEEN OBTAINED, THEN THE APPLICABLE GRANTOR SHALL AT SUCH TIME BE DEEMED TO HAVE
GRANTED A SECURITY INTEREST IN SUCH PROPERTY (AND SUCH SECURITY INTEREST WILL
ATTACH IMMEDIATELY WITHOUT FURTHER ACTION).  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH ABOVE, THE RIGHTS TO RECEIVE, AND ANY INTEREST IN, ALL
PROCEEDS OF, OR MONIES OR OTHER CONSIDERATION RECEIVED OR RECEIVABLE FROM OR
ATTRIBUTABLE TO THE SALE, TRANSFER, LEASE, ASSIGNMENT OR OTHER DISPOSITION OF,
ANY OF THE PROPERTY SUBJECT TO THIS SECTION 2.3 (TO THE EXTENT A DIRECT SECURITY
INTEREST IN SUCH PROPERTY OR PROCEEDS FROM THE SALE, TRANSFER, LEASE, ASSIGNMENT
OR OTHER DISPOSITION OF SUCH PROPERTY SHALL NOT HAVE ALREADY BEEN GRANTED) SHALL
ATTACH IMMEDIATELY AND BE SUBJECT TO THE SECURITY INTEREST GRANTED PURSUANT TO
SECTION 2.1.  


ARTICLE III 


REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to CoBank on the date hereof, on the
date of any Supplement, on the date of any request for any advance on any Loan,
and on the date any such advance is funded that the following statements are
true, correct and complete:


3.1              OWNERSHIP OF COLLATERAL.  EACH GRANTOR OWNS, OR HAS VALID
RIGHTS AS A LESSEE OR LICENSEE WITH RESPECT TO, ALL COLLATERAL PURPORTED TO BE
PLEDGED BY IT HEREUNDER, FREE AND CLEAR OF ANY LIENS EXCEPT FOR THE LIENS
GRANTED HEREUNDER AND EXCEPT FOR OTHER LIENS PERMITTED BY THE LOAN AGREEMENT. 
NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER PUBLIC NOTICE WITH RESPECT
TO ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY GOVERNMENT
OR PUBLIC OFFICE, AND NO GRANTOR HAS FILED OR CONSENTED TO THE FILING OF ANY
SUCH STATEMENT OR NOTICE, EXCEPT (A) UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS NAMING COBANK AS SECURED PARTY, (B) SECURITY INSTRUMENTS FILED IN THE
U.S. COPYRIGHT OFFICE OR THE U.S. PATENT AND TRADEMARK OFFICE NAMING COBANK AS
SECURED PARTY AND (C) AS MAY BE OTHERWISE PERMITTED BY THE LOAN AGREEMENT.


3.2              SECURITY INTERESTS; FILINGS.  THIS AGREEMENT, TOGETHER WITH
(A) THE FILING OF DULY COMPLETED UNIFORM COMMERCIAL CODE FINANCING STATEMENTS
(I) NAMING EACH GRANTOR AS DEBTOR, (II) NAMING COBANK AS SECURED PARTY, AND
(III) INDICATING THE COLLATERAL, IN THE JURISDICTIONS SET FORTH WITH RESPECT TO
SUCH GRANTOR IN ANNEX B HERETO, (B)  THE FILING OF DULY COMPLETED AND EXECUTED
GRANTS OF SECURITY INTEREST WITH THE U.S. COPYRIGHT OFFICE OR THE U.S. PATENT
AND TRADEMARK OFFICE, WITH REGARD TO FEDERALLY REGISTERED COPYRIGHT COLLATERAL,
PATENT COLLATERAL, AND TRADEMARK COLLATERAL OF EACH GRANTOR, AS THE CASE MAY BE,
(C) THE EXECUTION BY THE ISSUER, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY OF A CONTROL AGREEMENT SATISFYING THE REQUIREMENTS OF SECTIONS
9-106 AND 8-106 (OR ITS SUCCESSOR PROVISION) OF THE UNIFORM COMMERCIAL CODE WITH
REGARD TO INVESTMENT PROPERTY, (D) THE NOTATION OF COBANK’S LIEN ON THE
APPLICABLE CERTIFICATES OF TITLE OR OWNERSHIP WITH REGARD TO MOBILE GOODS
COVERED BY A CERTIFICATE OF TITLE OR OWNERSHIP, AND (E) THE DELIVERY TO COBANK
OF ALL STOCK OR OTHER CERTIFICATES EVIDENCING EQUITY INTERESTS AND INSTRUMENTS
INCLUDED IN THE COLLATERAL, TOGETHER WITH UNDATED STOCK POWERS OR OTHER
INSTRUMENTS OF ASSIGNMENT, AS APPLICABLE, DULY EXECUTED IN BLANK (AND ASSUMING
CONTINUED POSSESSION THEREOF BY COBANK AND THAT COBANK HAS ACQUIRED ITS SECURITY
INTEREST AND TAKEN POSSESSION OF SUCH STOCK OR OTHER CERTIFICATES EVIDENCING
EQUITY INTERESTS AND INSTRUMENTS WITHOUT NOTICE OF ANY ADVERSE CLAIM), CREATES
AND AT ALL TIMES SHALL (I) CONSTITUTE A VALID AND PERFECTED SECURITY INTEREST IN
AND LIEN UPON THE COLLATERAL IN FAVOR OF COBANK, TO THE EXTENT A SECURITY
INTEREST THEREIN CAN BE PERFECTED BY SUCH FILINGS, POSSESSION OR CONTROL, AS
APPLICABLE, SUPERIOR AND PRIOR TO THE RIGHTS OF ALL OTHER PERSONS THEREIN
(EXCEPT FOR LIENS PERMITTED UNDER THE LOAN AGREEMENT WHICH BY OPERATION OF
APPLICABLE LAW OR CONTRACT WOULD HAVE FIRST PRIORITY), AND NO OTHER OR
ADDITIONAL FILINGS, REGISTRATIONS, RECORDINGS OR ACTIONS ARE OR SHALL BE
NECESSARY OR APPROPRIATE IN ORDER TO MAINTAIN THE PERFECTION AND PRIORITY OF
SUCH LIEN AND SECURITY INTEREST, OTHER THAN ACTIONS REQUIRED WITH RESPECT TO
COLLATERAL OF THE TYPES EXCLUDED FROM ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE
OR FROM THE FILING REQUIREMENTS UNDER SUCH ARTICLE 9 BY REASON OF SECTION 9-109
OR 9-311 OF THE UNIFORM COMMERCIAL CODE AND OTHER THAN CONTINUATION STATEMENTS
REQUIRED UNDER THE UNIFORM COMMERCIAL CODE.

10

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 


3.3              LOCATIONS.  ANNEX C LISTS, AS TO EACH GRANTOR, (A) ITS EXACT
LEGAL NAME, (B) THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION AND ITS
ORGANIZATIONAL IDENTIFICATION NUMBER (IF ANY), (C) ITS FEDERAL TAX
IDENTIFICATION NUMBER, (D) ITS MAILING ADDRESS AND (E) THE ADDRESS OF ITS CHIEF
EXECUTIVE OFFICE.  NO GRANTOR PRESENTLY CONDUCTS BUSINESS UNDER ANY PRIOR OR
OTHER CORPORATE OR COMPANY NAME OR UNDER ANY TRADE OR FICTITIOUS NAMES, EXCEPT
AS INDICATED BENEATH ITS NAME ON ANNEX C, AND NO GRANTOR HAS ENTERED INTO ANY
CONTRACT OR GRANTED ANY LIEN WITHIN THE PAST FIVE YEARS FROM THE DATE HEREOF
UNDER ANY NAME OTHER THAN ITS LEGAL CORPORATE NAME OR A TRADE OR FICTITIOUS NAME
INDICATED ON ANNEX C. 


3.4              AUTHORIZATION; CONSENT.  NO AUTHORIZATION, CONSENT OR APPROVAL
OF, OR DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY (INCLUDING ANY
NOTICE FILING WITH STATE TAX OR REVENUE AUTHORITIES REQUIRED TO BE MADE BY
ACCOUNT CREDITORS IN ORDER TO ENFORCE ANY ACCOUNTS IN ANY JURISDICTION) IS
REQUIRED FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY ANY GRANTOR OF
THIS AGREEMENT, THE GRANT BY IT OF THE LIEN AND SECURITY INTEREST IN FAVOR OF
COBANK PROVIDED FOR HEREIN, EXCEPT FOR (A) THE FILINGS DESCRIBED IN SECTION 3.2,
(B) IN THE CASE OF ACCOUNTS OWING FROM ANY FEDERAL GOVERNMENTAL AGENCY OR
AUTHORITY, THE FILING BY COBANK OF A NOTICE OF ASSIGNMENT IN ACCORDANCE WITH THE
FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, (C) IN THE CASE OF EQUITY INTERESTS,
SUCH FILINGS AND APPROVALS AS MAY BE REQUIRED IN CONNECTION WITH A DISPOSITION
OF ANY SUCH COLLATERAL BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES
GENERALLY, AND (D) ANY ASSIGNMENT OR TRANSFER OF CONTROL OF ANY LICENSE REQUIRED
IN CONNECTION WITH THE EXERCISE OF THE REMEDIES SET FORTH IN ARTICLE VI. 


3.5              ACCOUNTS.  EACH ACCOUNT IS, OR AT THE TIME IT ARISES, WILL BE: 
(A) A BONA FIDE, VALID AND LEGALLY ENFORCEABLE INDEBTEDNESS OF THE ACCOUNT
DEBTOR ACCORDING TO ITS TERMS, ARISING OUT OF OR IN CONNECTION WITH THE SALE,
LEASE OR PERFORMANCE OF GOODS OR SERVICES BY THE GRANTORS OR ANY OF THEM,
(B) SUBJECT TO NO MATERIAL OFFSETS, DISCOUNTS, COUNTERCLAIMS, CONTRA ACCOUNTS OR
ANY OTHER DEFENSE OF ANY KIND AND CHARACTER, OTHER THAN WARRANTIES AND DISCOUNTS
CUSTOMARILY GIVEN BY THE GRANTORS IN THE ORDINARY COURSE OF BUSINESS AND
WARRANTIES OR REFUNDS PROVIDED BY APPLICABLE LAW, AND (C) NOT EVIDENCED BY ANY
CHATTEL PAPER OR OTHER INSTRUMENT; OR IF SO, ANY SUCH CHATTEL PAPER OR OTHER
INSTRUMENT (OTHER THAN INVOICES AND RELATED CORRESPONDENCE AND SUPPORTING
DOCUMENTATION) RELATING TO ACCOUNTS IN EXCESS OF $100,000 IN THE AGGREGATE AT
ANY TIME SHALL PROMPTLY BE DULY ENDORSED TO THE ORDER OF COBANK AND DELIVERED TO
COBANK TO BE HELD AS COLLATERAL HEREUNDER.

11

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 


3.6              EQUITY INTERESTS.  AS OF THE DATE HEREOF, THE EQUITY INTERESTS
REQUIRED TO BE PLEDGED HEREUNDER BY EACH GRANTOR THAT OWNS ANY EQUITY INTERESTS
(EXCLUDING PLEDGES OF INTERESTS IN EQUITY INTERESTS SOLELY PERMITTED AS A RESULT
OF SECTIONS 9-406, 9-407, 9-408 OR 9-409 OF THE UCC) CONSIST OF THE NUMBER AND
TYPE OF SHARES OF CAPITAL STOCK (IN THE CASE OF ISSUERS THAT ARE CORPORATIONS)
OR THE PERCENTAGE AND TYPE OF OTHER EQUITY INTERESTS (IN THE CASE OF ISSUERS
OTHER THAN CORPORATIONS) DESCRIBED BENEATH SUCH GRANTOR’S NAME IN ANNEX A. ALL
OF THE EQUITY INTERESTS OF ANY SUBSIDIARY OF ANY GRANTOR HAVE BEEN DULY AND
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE (OR, IN THE CASE OF
PARTNERSHIP, LIMITED LIABILITY COMPANY OR SIMILAR EQUITY INTERESTS, NOT SUBJECT
TO ANY CAPITAL CALL OR OTHER ADDITIONAL CAPITAL REQUIREMENT) AND NOT SUBJECT TO
ANY PREEMPTIVE RIGHTS, WARRANTS, OPTIONS OR SIMILAR RIGHTS OR RESTRICTIONS IN
FAVOR OF THIRD PARTIES OR ANY CONTRACTUAL (EXCEPT AS SET FORTH IN SECTION 3.4)
OR OTHER RESTRICTIONS UPON TRANSFER OTHER THAN LAWS AFFECTING THE TRANSFER OF
SECURITIES GENERALLY.


3.7              SPECIFIED CONTRACTS.  EXCEPT IN EACH CASE AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AS TO (A) EACH
INVESTMENT AGREEMENT AND (B) EACH MATERIAL CONTRACT TO WHICH ANY GRANTOR IS A
PARTY (THE FOREGOING, COLLECTIVELY, “SPECIFIED CONTRACTS”), (I) SUCH GRANTOR IS
NOT IN DEFAULT UNDER SUCH SPECIFIED CONTRACT, AND TO THE KNOWLEDGE OF SUCH
GRANTOR, NONE OF THE OTHER PARTIES TO SUCH SPECIFIED CONTRACT IS IN DEFAULT
THEREUNDER (EXCEPT AS SHALL HAVE BEEN DISCLOSED IN WRITING TO COBANK), (II) SUCH
SPECIFIED CONTRACT IS, OR AT THE TIME OF EXECUTION WILL BE, THE LEGAL, VALID AND
BINDING OBLIGATION OF THE GRANTORS PARTY THERETO, ENFORCEABLE AGAINST SUCH
GRANTOR IN ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY, AND NO DEFENSE, OFFSET, DEDUCTION OR COUNTERCLAIM
WILL EXIST THEREUNDER IN FAVOR OF ANY SUCH PARTY, AND (III) THE PERFORMANCE BY
SUCH GRANTOR OF ITS OBLIGATIONS UNDER SUCH SPECIFIED CONTRACT IN ACCORDANCE WITH
ITS TERMS WILL NOT CONTRAVENE ANY REQUIREMENT OF LAW OR ANY CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING SUCH GRANTOR OR ANY OF ITS PROPERTIES, AND
WILL NOT RESULT IN OR REQUIRE THE CREATION OF ANY LIEN UPON OR WITH RESPECT TO
ANY OF ITS PROPERTIES (EXCEPT FOR LIENS PERMITTED BY THE LOAN AGREEMENT).  EACH
GRANTOR, PROMPTLY UPON THE REQUEST OF COBANK, WILL FURNISH COBANK WITH A CORRECT
AND COMPLETE COPY OF EACH SPECIFIED CONTRACT TO WHICH IT IS A PARTY AS THEN IN
EFFECT.

12

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


3.8              INTELLECTUAL PROPERTY.  

           (A)             THE GRANTORS HAVE REGISTERED, OR ARE TAKING ALL
COMMERCIALLY REASONABLE STEPS TO REGISTER, ALL MATERIAL COPYRIGHTS, COPYRIGHT
LICENSES, PATENTS, PATENT LICENSES, TRADEMARKS, AND TRADEMARK LICENSES WITH THE
U.S. COPYRIGHT OFFICE, THE U.S. PATENT AND TRADEMARK OFFICE OR ANY APPLICABLE
OFFICE OR AGENCY IN ANY OTHER COUNTRY OR POLITICAL SUBDIVISION.  ANNEXES D, E,
AND F CORRECTLY SET FORTH ALL MATERIAL COPYRIGHTS, COPYRIGHT LICENSES (OTHER
THAN NON-EXCLUSIVE LICENSES FOR COMMERCIALLY AVAILABLE SOFTWARE), PATENTS,
PATENT LICENSES (OTHER THAN NON-EXCLUSIVE LICENSES FOR COMMERCIALLY AVAILABLE
SOFTWARE), TRADEMARKS, AND TRADEMARK LICENSES (INCLUDING, IN EACH CASE, ALL
APPLICATIONS FOR REGISTRATIONS THEREOF) AS OF THE DATE HEREOF THAT ARE USED OR
PROPOSED TO BE USED IN ANY GRANTOR’S BUSINESS.  EXCEPT TO THE EXTENT SUCH
FAILURE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I)
THE GRANTORS OWN ALL OF THE COPYRIGHTS, PATENTS, AND TRADEMARKS AND POSSESS THE
VALID RIGHT TO USE ALL OF THE LICENSED COPYRIGHTS, PATENTS AND TRADEMARKS
SUBJECT TO AND IN ACCORDANCE WITH THE COPYRIGHT LICENSES, PATENT LICENSES AND
TRADEMARK LICENSES; (II) ALL REGISTRATIONS OF SUCH COPYRIGHTS, PATENTS, OR
TRADEMARKS HAVE BEEN VALIDLY ISSUED UNDER APPLICABLE LAW AND ARE IN FULL FORCE
AND EFFECT; (III) ALL APPLICABLE MAINTENANCE FEES, AFFIDAVITS AND OTHER FILINGS
OR PAYMENTS ARE CURRENT; (IV) TO THE KNOWLEDGE OF SUCH GRANTOR, NO CLAIM HAS
BEEN MADE IN WRITING THAT ANY OF SUCH COPYRIGHTS, COPYRIGHT LICENSES, PATENTS,
PATENT LICENSES, TRADEMARKS, OR TRADEMARK LICENSES ARE INVALID OR UNENFORCEABLE;
AND (V) TO THE KNOWLEDGE OF SUCH GRANTOR, NO OTHER PERSON IS PRESENTLY
INFRINGING UPON THE RIGHTS OF SUCH GRANTOR WITH REGARD TO ANY OF SUCH
COPYRIGHTS, PATENTS, OR TRADEMARKS, OR INFRINGING THE UNDERLYING INTELLECTUAL
PROPERTY OF THE COPYRIGHT LICENSES, PATENT LICENSES OR TRADEMARK LICENSES.

         (B)              ANNEX G CORRECTLY SETS FORTH ALL MATERIAL DOMAIN NAMES
AND DOMAIN NAME LICENSES AS OF THE DATE HEREOF THAT ARE USED OR PROPOSED TO BE
USED BY ANY GRANTORS IN ITS BUSINESS (OTHER THAN ANY DOMAIN NAME OR DOMAIN NAME
LICENSE DISCLOSED UNDER ANNEX F).  EXCEPT TO THE EXTENT SUCH FAILURE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) EACH GRANTOR IS
THE SOLE AND EXCLUSIVE OWNER OF ALL OF ITS DOMAIN NAMES AND HAS THE AUTHORITY TO
TRANSFER ALL OF ITS DOMAIN NAMES; (II) THE GRANTORS POSSESS THE VALID RIGHT TO
USE ALL OF THE DOMAIN NAMES SUBJECT TO THE DOMAIN NAME LICENSES; (III) ALL
REGISTRATIONS OF DOMAIN NAMES WITH THE APPLICABLE DOMAIN NAME REGISTRY AND WITH
ANY DOMAIN NAME REGISTRARS ARE IN FULL FORCE AND EFFECT; (IV) ALL APPLICABLE
MAINTENANCE FEES, AFFIDAVITS AND OTHER FILINGS OR PAYMENTS ARE CURRENT; AND (V)
TO THE KNOWLEDGE OF SUCH GRANTOR, NO CLAIM HAS BEEN MADE IN WRITING THAT ANY OF
ITS DOMAIN NAMES ARE NOT VALIDLY OWNED BY SUCH GRANTOR.


3.9              DOCUMENTS OF TITLE.  AS OF THE DATE HEREOF, NO BILL OF LADING,
WAREHOUSE RECEIPT OR OTHER DOCUMENT OR INSTRUMENT OF TITLE IS OUTSTANDING WITH
RESPECT TO ANY COLLATERAL OTHER THAN MOBILE GOODS AND INVENTORY IN TRANSIT IN
THE ORDINARY COURSE OF BUSINESS TO A LOCATION SET FORTH IN ANNEX C OR TO A
CUSTOMER OF A GRANTOR.


3.10          REAL PROPERTY.  ALL REAL PROPERTY LEASED BY EACH GRANTOR AS OF THE
DATE HEREOF, A DESCRIPTION OF THE USE OF SUCH PROPERTY, AND THE NAME OF THE
LESSOR OF SUCH REAL PROPERTY ARE SET FORTH IN ANNEX J.  THE LEASES OF EACH
GRANTOR ARE VALID, ENFORCEABLE AND IN FULL FORCE AND EFFECT, AND HAVE NOT BEEN
MODIFIED OR AMENDED, EXCEPT AS OTHERWISE SET FORTH IN ANNEX J.  THE GRANTORS ARE
THE SOLE HOLDERS OF THE LESSEE’S INTERESTS UNDER SUCH LEASES, AND HAVE THE RIGHT
TO PLEDGE, MORTGAGE, ASSIGN AND SUBLET THE SAME, AND NO CONSENTS TO ANY SUCH
PLEDGE, MORTGAGE, ASSIGNMENT OR SUBLEASE ARE NECESSARY, EXCEPT AS SET FORTH IN
ANNEX J.  NO GRANTOR HAS MADE ANY PLEDGE, MORTGAGE, ASSIGNMENT OR SUBLEASE OF
ANY OF ITS RIGHTS UNDER SUCH LEASES EXCEPT PURSUANT TO THE LOAN DOCUMENTS AND AS
SET FORTH IN ANNEX J AND, THERE IS NO DEFAULT OR CONDITION WHICH, WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT ON
THE PART OF ANY PARTY UNDER SUCH LEASES THAT WOULD PERMIT ANY PARTY TO TERMINATE
SUCH LEASE OR WHICH INDIVIDUALLY OR IN THE AGGREGATE COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THE GRANTORS HAVE PAID ALL RENTS
AND OTHER CHARGES DUE AND PAYABLE UNDER SUCH LEASES.  IF ANY GRANTOR SHALL
RECEIVE ANY NOTICE OF DEFAULT, SUCH GRANTOR SHALL PROMPTLY FORWARD NOTICE OF THE
SAME TO COBANK.  ALL REAL PROPERTY OWNED BY EACH GRANTOR AS OF THE DATE HEREOF,
TOGETHER WITH THE ESTIMATED VALUE OF SUCH PROPERTY AND A DESCRIPTION OF THE USE
OF SUCH PROPERTY, IS SET FORTH IN ANNEX J. EACH GRANTOR OWNS GOOD AND MARKETABLE
FEE SIMPLE TITLE TO ALL OF ITS OWNED REAL PROPERTY, AND NONE OF ITS RESPECTIVE
OWNED REAL PROPERTY IS SUBJECT TO ANY LIENS, EXCEPT AS PERMITTED UNDER THE LOAN
AGREEMENT.  EXCEPT AS SET FORTH IN ANNEX J, NO GRANTOR OWNS OR HOLDS, OR IS
OBLIGATED UNDER OR A PARTY TO, ANY OPTION, RIGHT OF FIRST REFUSAL OR ANY OTHER
CONTRACTUAL RIGHT TO PURCHASE, ACQUIRE, SELL, ASSIGN OR DISPOSE OF ANY REAL
PROPERTY OWNED OR LEASED BY IT.

13

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


3.11          DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS.  ALL DEPOSIT ACCOUNTS
AND SECURITIES ACCOUNTS OWNED BY ANY GRANTOR AS OF THE DATE HEREOF ARE SET FORTH
IN ANNEX H, INCLUDING, WITH RESPECT TO EACH SUCH ACCOUNT: (A) THE NAME AND
ADDRESS OF THE BANK, DEPOSITORY INSTITUTION, OR SECURITIES INTERMEDIARY, (B) THE
ACCOUNT NAME AND NUMBER, (C) THE TYPE OF ACCOUNT, (D) A DESCRIPTION OF THE
ASSETS IN SUCH ACCOUNT, IF APPLICABLE, AND (E) THE ESTIMATED AVERAGE DAILY
BALANCE OF SUCH ACCOUNT OR ESTIMATED MARKET VALUE OF THE ASSETS IN SUCH ACCOUNT,
AS APPLICABLE.


3.12          COMMERCIAL TORT CLAIMS. ANNEX I LISTS ALL COMMERCIAL TORT CLAIMS
OF ANY GRANTOR, AS OF THE DATE HEREOF, THAT ARE KNOWN TO ANY GRANTOR (SUCH THAT
AN OFFICER OF ANY GRANTOR HAS ACTUAL KNOWLEDGE OF THE EXISTENCE OF A TORT CAUSE
OF ACTION AND NOT MERELY OF THE EXISTENCE OF THE FACTS GIVING RISE TO SUCH CAUSE
OF ACTION).


ARTICLE IV 


COVENANTS

Each Grantor hereby covenants and agrees that so long as this Agreement is in
effect and until the occurrence of the Termination Requirements, such Grantor
shall perform and comply, and shall cause each of its respective Subsidiaries
which is a Grantor to perform and comply, with all covenants in this Article IV.


4.1              USE AND DISPOSITION OF COLLATERAL. SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH GRANTOR MAY, IN ANY LAWFUL
MANNER NOT PROHIBITED BY THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, USE, CONTROL AND MANAGE THE COLLATERAL IN THE OPERATION OF ITS
BUSINESS, AND RECEIVE AND USE THE INCOME, REVENUE AND PROFITS ARISING THEREFROM
AND THE PROCEEDS THEREOF, IN THE SAME MANNER AND WITH THE SAME EFFECT AS IF THIS
AGREEMENT HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT NO GRANTOR WILL SELL OR
OTHERWISE DISPOSE OF, GRANT ANY OPTION WITH RESPECT TO, OR MORTGAGE, PLEDGE,
GRANT ANY LIEN WITH RESPECT TO OR OTHERWISE ENCUMBER ANY OF THE COLLATERAL OR
ANY INTEREST THEREIN, EXCEPT FOR THE SECURITY INTEREST CREATED IN FAVOR OF
COBANK HEREUNDER AND EXCEPT AS MAY BE OTHERWISE EXPRESSLY PERMITTED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE LOAN AGREEMENT (INCLUDING ANY
APPLICABLE PROVISIONS THEREIN REGARDING DELIVERY OF PROCEEDS OF SALE OR
DISPOSITION TO COBANK) OR AS REQUIRED BY APPLICABLE LAW.

14

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


4.2              CHANGE OF NAME, ETC. NO GRANTOR WILL (A) CHANGE ITS NAME,
IDENTITY, CORPORATE STRUCTURE OR TYPE OF LEGAL ENTITY, (B) CHANGE ITS MAILING
ADDRESS, (C) CHANGE ITS CHIEF EXECUTIVE OFFICE, OR (D) CHANGE THE JURISDICTION
OF ITS INCORPORATION OR ORGANIZATION (WHETHER BY MERGER OR OTHERWISE), IN EACH
CASE, FROM THAT LISTED IN ANNEX C, UNLESS, IN EACH CASE, (I) SUCH CHANGE IS NOT
PROHIBITED BY THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS, (II) SUCH GRANTOR
HAS GIVEN 30 DAYS’ PRIOR WRITTEN NOTICE TO COBANK OF ITS INTENTION TO DO SO,
TOGETHER WITH SUCH INFORMATION IN CONNECTION WITH SUCH PROPOSED ACTION AS COBANK
THEREAFTER MAY REASONABLY REQUEST, AND (III) SUCH GRANTOR HAS DELIVERED TO
COBANK 30 DAYS PRIOR TO ANY SUCH CHANGE SUCH DOCUMENTS, INSTRUMENTS AND
FINANCING STATEMENTS AS MAY BE REASONABLY REQUIRED BY COBANK, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO COBANK, PAID ALL NECESSARY FILING AND
RECORDING FEES AND TAXES, AND TAKEN ALL OTHER ACTIONS REASONABLY REQUESTED BY
COBANK (INCLUDING, AT THE REASONABLE REQUEST OF COBANK, DELIVERY OF OPINIONS OF
COUNSEL REASONABLY SATISFACTORY TO COBANK), IN ORDER TO PERFECT AND MAINTAIN THE
LIEN UPON AND SECURITY INTEREST IN THE COLLATERAL PROVIDED FOR HEREIN IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 3.2. 


4.3              RECORDS; INSPECTION. 

            (A)             EACH GRANTOR WILL KEEP AND MAINTAIN AT ITS OWN COST
AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF THE ACCOUNTS AND ALL OTHER
COLLATERAL, INCLUDING RECORDS OF ALL PAYMENTS RECEIVED, ALL CREDITS GRANTED
THEREON, ALL MERCHANDISE RETURNED AND ALL OTHER DOCUMENTATION RELATING THERETO,
AND WILL FURNISH TO COBANK FROM TIME TO TIME SUCH STATEMENTS, SCHEDULES AND
REPORTS (INCLUDING ACCOUNTS RECEIVABLE AGING SCHEDULES) WITH REGARD TO THE
COLLATERAL AS COBANK MAY REASONABLY REQUEST.

           (B)              AT THE REQUEST OF COBANK FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, EACH GRANTOR WILL LEGEND, IN
FORM AND MANNER REASONABLY SATISFACTORY TO COBANK, THE BOOKS, RECORDS AND
MATERIALS EVIDENCING OR RELATING TO THE COLLATERAL WITH AN APPROPRIATE REFERENCE
TO THE FACT THAT THE COLLATERAL HAS BEEN ASSIGNED TO COBANK AND THAT COBANK HAS
A SECURITY INTEREST THEREIN.  DURING THE PERIOD IN WHICH AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, COBANK SHALL HAVE THE RIGHT TO MAKE TEST
VERIFICATIONS OF ACCOUNTS IN ANY REASONABLE MANNER AND THROUGH ANY REASONABLE
MEDIUM, AND EACH GRANTOR AGREES TO FURNISH ALL SUCH REASONABLE ASSISTANCE AND
INFORMATION AS COBANK MAY REASONABLY REQUIRE IN CONNECTION THEREWITH.

(C)              COBANK SHALL HAVE INSPECTION RIGHTS AS SET FORTH IN SUBSECTION
8(G) OF THE LOAN AGREEMENT AND AS SET FORTH IN ANY OTHER LOAN DOCUMENT,
INCLUDING ANY MORTGAGE OR SIMILAR DOCUMENT.


4.4              ACCOUNTS.  UNLESS NOTIFIED OTHERWISE BY COBANK IN ACCORDANCE
WITH THE TERMS HEREOF, EACH GRANTOR SHALL ENDEAVOR TO THE EXTENT COMMERCIALLY
REASONABLE TO COLLECT ITS ACCOUNTS AND ALL AMOUNTS OWING TO IT THEREUNDER IN THE
ORDINARY COURSE OF BUSINESS AND SHALL APPLY FORTHWITH UPON RECEIPT THEREOF ALL
SUCH AMOUNTS AS ARE SO COLLECTED TO THE OUTSTANDING BALANCES THEREOF, AND IN
CONNECTION THEREWITH SHALL, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AT THE REQUEST OF COBANK, TAKE SUCH ACTION AS COBANK MAY DEEM
NECESSARY OR ADVISABLE (WITHIN APPLICABLE LAWS) TO ENFORCE SUCH COLLECTION. 
EACH GRANTOR SHALL PROMPTLY INFORM COBANK OF ANY DISPUTES WITH ANY ACCOUNT
DEBTOR OR OBLIGOR AND OF ANY CLAIMED OFFSET AND COUNTERCLAIM THAT MAY BE
ASSERTED WITH RESPECT THERETO INVOLVING, IN EACH CASE OR IN THE AGGREGATE,
$100,000 OR MORE, WHERE SUCH GRANTOR REASONABLY BELIEVES THAT THE LIKELIHOOD OF
PAYMENT BY SUCH ACCOUNT DEBTOR IS MATERIALLY IMPAIRED, INDICATING IN DETAIL THE
REASON FOR THE DISPUTE, ALL CLAIMS RELATING THERETO AND THE AMOUNT IN
CONTROVERSY.

15

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583


 


4.5              INSTRUMENTS.  EACH GRANTOR AGREES THAT IF ANY INTERCOMPANY
OBLIGATIONS, ACCOUNTS OR OTHER COLLATERAL SHALL AT ANY TIME BE EVIDENCED BY A
PROMISSORY NOTE, CHATTEL PAPER, ELECTRONIC CHATTEL PAPER OR OTHER INSTRUMENT,
ANY SUCH PROMISSORY NOTE, CHATTEL PAPER, ELECTRONIC CHATTEL PAPER OR OTHER
INSTRUMENT SHALL BE IN FORM SUITABLE FOR TRANSFER BY DELIVERY (OR THE GRANTING
OF “CONTROL”) AND, TO THE EXTENT AMOUNTS THEREOF EXCEED IN THE AGGREGATE
$100,000 AT ANY ONE TIME, SHALL BE PROMPTLY DELIVERED TO COBANK TO BE HELD AS
COLLATERAL HEREUNDER, TOGETHER WITH APPROPRIATE ENDORSEMENTS OR OTHER NECESSARY
INSTRUMENTS OF REGISTRATION, TRANSFER OR ASSIGNMENT, DULY EXECUTED AND IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO COBANK, AND IN EACH CASE TOGETHER WITH
SUCH OTHER INSTRUMENTS OR DOCUMENTS AS COBANK MAY REASONABLY REQUEST FROM TIME
TO TIME.


4.6              INVENTORY. EACH GRANTOR WILL, IN ACCORDANCE WITH SOUND BUSINESS
PRACTICE, USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN ALL INVENTORY HELD BY
IT OR ON ITS BEHALF IN REASONABLE SALEABLE OR USEABLE CONDITION.  UNLESS
NOTIFIED OTHERWISE BY COBANK IN ACCORDANCE WITH THE TERMS HEREOF, EACH GRANTOR
MAY, IN ANY LAWFUL MANNER NOT PROHIBITED BY THE PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, PROCESS, USE AND, IN THE ORDINARY COURSE OF BUSINESS
AND AS PERMITTED UNDER THE LOAN AGREEMENT, BUT NOT OTHERWISE, SELL ITS
INVENTORY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR AGREES
THAT IT SHALL NOT PERMIT AN AMOUNT OF INVENTORY OR OTHER COLLATERAL EXCEEDING
$100,000 TO BE IN THE POSSESSION OF ANY BAILEE, WAREHOUSEMAN, AGENT OR PROCESSOR
AT ANY TIME UNLESS SUCH BAILEE, WAREHOUSEMAN, AGENT OR PROCESSOR SHALL HAVE BEEN
NOTIFIED OF THE SECURITY INTEREST CREATED BY THIS AGREEMENT AND SUCH GRANTOR
SHALL HAVE EXERCISED COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, AT SUCH
GRANTOR’S SOLE COST AND EXPENSE, A WRITTEN AGREEMENT TO HOLD SUCH INVENTORY
SUBJECT TO THE SECURITY INTEREST CREATED BY THIS AGREEMENT AND THE REASONABLE
INSTRUCTIONS OF COBANK AND TO WAIVE AND RELEASE ANY LIEN (WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE) IT MAY HAVE WITH RESPECT TO SUCH INVENTORY, SUCH
AGREEMENT TO BE IN FORM AND SUBSTANCE SATISFACTORY TO COBANK.


4.7              CONTRACTS.  EXCEPT TO AN EXTENT THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH GRANTOR (A) WILL, AT ITS
EXPENSE, AT ALL TIMES PERFORM AND COMPLY WITH ALL TERMS AND PROVISIONS OF EACH
SPECIFIED CONTRACT TO WHICH IT IS OR HEREAFTER BECOMES A PARTY REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT AND ENFORCE THE TERMS AND PROVISIONS THEREOF IN
ACCORDANCE WITH ITS TERMS, AND (B) WILL NOT WAIVE, AMEND OR MODIFY ANY PROVISION
THEREOF IN ANY MANNER OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OF SUCH
GRANTOR (PROVIDED  THAT IN NO EVENT MAY ANY WAIVER, AMENDMENT OR MODIFICATION BE
MADE THAT WOULD MATERIALLY ADVERSELY AFFECT THE INTERESTS OF COBANK UNDER THE
LOAN DOCUMENTS OR THAT IS PROHIBITED BY ANY LOAN DOCUMENT).  WITH REGARD TO ALL
CONTRACTS THAT ARE EXCLUDED FROM THE DEFINITION OF THE TERM “COLLATERAL,” EACH
GRANTOR COVENANTS AND AGREES TO EXERCISE ALL OF ITS MATERIAL RIGHTS AND REMEDIES
UNDER SUCH CONTRACTS TO WHICH IT IS A PARTY IN A COMMERCIALLY REASONABLE MANNER
CONSISTENT WITH THE INTERESTS OF COBANK AND NOT TO TAKE ANY ACTION THEREUNDER IN
CONTRAVENTION OF THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.  EACH GRANTOR
WILL USE COMMERCIALLY REASONABLE EFFORTS NOT TO ENTER INTO ANY SPECIFIED
CONTRACT (INCLUDING LEASES AND IP LICENSES) THAT BY ITS TERMS PROHIBITS THE
ASSIGNMENT OF SUCH GRANTOR’S RIGHTS AND INTEREST THEREUNDER IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT.  AS TO ALL REAL ESTATE LEASED BY EACH GRANTOR
AFTER THE DATE HEREOF THAT IS THE CHIEF EXECUTIVE OFFICE OF ANY GRANTOR OR WHERE
ANY BOOKS AND RECORDS RELATING TO COLLATERAL ARE KEPT, LOCATED IN A JURISDICTION
WHICH PROVIDES FOR LIENS OF LANDLORDS IMPOSED BY STATUTE, SUCH GRANTOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN WAIVERS FROM THE LANDLORDS OF ALL SUCH
REAL ESTATE, IN FORM AND CONTENT REASONABLY ACCEPTABLE TO COBANK.  EACH GRANTOR
WILL NOTIFY COBANK PROMPTLY IN WRITING UPON WRITTEN NOTICE OF (I) ANY
TERMINATION OF ANY SPECIFIED CONTRACT, IN WHOLE OR IN PART, PRIOR TO ITS STATED
DATE OF MATURITY OR (II) ANY MATERIAL BREACH, DEFAULT OR EVENT OF DEFAULT BY ANY
PARTY THEREUNDER, IN EACH CASE, IF ANY OF THE FOREGOING WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

16

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


4.8              TAXES. EACH GRANTOR WILL PAY AND DISCHARGE (A) ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT, UPON ITS INCOME
OR PROFITS OR UPON ANY OF ITS PROPERTIES, PRIOR TO THE DATE ON WHICH PENALTIES
WOULD ATTACH THERETO, AND (B) ALL LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BECOME A
LIEN UPON ANY OF ITS PROPERTIES; PROVIDED, HOWEVER, THAT NO GRANTOR SHALL BE
REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM THAT IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND AS TO WHICH SUCH GRANTOR
HAS MAINTAINED ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP
UNLESS AND UNTIL ANY LIEN RESULTING THEREFROM ATTACHES TO ANY MATERIAL PART OF
THE COLLATERAL.


4.9              INSURANCE. 

           (A)             IF ANY GRANTOR FAILS TO OBTAIN AND MAINTAIN ANY OF
THE POLICIES OF INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO THE TERMS OF THE
LOAN AGREEMENT OR TO PAY ANY PREMIUM IN WHOLE OR IN PART, COBANK MAY, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT, AT THE GRANTORS’ EXPENSE, BUT
WITHOUT ANY OBLIGATION TO DO SO, PROCURE SUCH POLICIES OR PAY SUCH PREMIUMS. 
ALL SUMS SO DISBURSED BY COBANK, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT
COSTS, EXPENSES AND OTHER CHARGES RELATED THERETO, SHALL BE PAYABLE BY THE
GRANTORS TO COBANK ON DEMAND AND SHALL BE ADDITIONAL SECURED OBLIGATIONS
HEREUNDER, SECURED BY THE COLLATERAL.

          (B)              EACH GRANTOR WILL DELIVER TO COBANK, PROMPTLY AS
RENDERED, TRUE COPIES OF ALL MATERIAL CLAIMS AND REPORTS MADE IN ANY REPORTING
FORMS TO INSURANCE COMPANIES WITH RESPECT TO CLAIMS IN WHICH COBANK IS ENTITLED
TO PARTICIPATE IN THE ADJUSTMENT PROCESS PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT. NOT LESS THAN 30 DAYS PRIOR TO THE EXPIRATION DATE OF THE INSURANCE
POLICIES REQUIRED TO BE MAINTAINED BY ANY GRANTOR PURSUANT TO THE TERMS OF THE
LOAN AGREEMENT, SUCH GRANTOR WILL DELIVER TO COBANK ONE OR MORE CERTIFICATES OF
INSURANCE EVIDENCING RENEWAL OF THE INSURANCE COVERAGE REQUIRED HEREUNDER PLUS
SUCH OTHER EVIDENCE OF PAYMENT OF PREMIUMS THEREFOR AS COBANK MAY REASONABLY
REQUEST. UPON THE REQUEST OF COBANK FROM TIME TO TIME, EACH GRANTOR WILL DELIVER
TO COBANK EVIDENCE THAT THE INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO THIS
SECTION 4.9 IS IN EFFECT.

17

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


4.10          INTELLECTUAL PROPERTY. 

           (A)             (I)  EACH GRANTOR WILL, AT ITS OWN EXPENSE, EXECUTE
AND DELIVER UPON THE REQUEST OF COBANK, FULLY COMPLETED GRANTS OF SECURITY
INTERESTS, IN FORM AND SUBSTANCE ACCEPTABLE TO COBANK IN ITS SOLE DISCRETION, IN
THE U.S. COPYRIGHT OFFICE OR THE U.S. PATENT AND TRADEMARK OFFICE PURSUANT TO 35
U.S.C. §261, 15 U.S.C. §1060 OR 17 U.S.C. §205, AS APPLICABLE, WITH REGARD TO
ANY REGISTERED UNITED STATES COPYRIGHT, PATENT, OR TRADEMARK, AS THE CASE MAY
BE, DESCRIBED IN ANNEXES D, E, AND F  HERETO.  IN THE EVENT THAT AFTER THE DATE
HEREOF ANY GRANTOR SHALL ACQUIRE ANY MATERIAL REGISTERED COPYRIGHT, COPYRIGHT
LICENSE, PATENT, PATENT LICENSE, TRADEMARK, OR TRADEMARK LICENSE OR EFFECT ANY
REGISTRATION OF ANY COPYRIGHT, COPYRIGHT LICENSE, PATENT, PATENT LICENSE,
TRADEMARK, OR TRADEMARK LICENSE (INCLUDING, IN EACH CASE, ANY APPLICATION FOR
REGISTRATION THEREOF), WHETHER WITHIN THE UNITED STATES OR ANY OTHER COUNTRY OR
JURISDICTION, SUCH GRANTOR SHALL PROMPTLY FURNISH WRITTEN NOTICE THEREOF TO
COBANK, TOGETHER WITH AN AMENDED ANNEX D,  E, OR F HERETO, TO INCLUDE ANY SUCH
COPYRIGHT, COPYRIGHT LICENSE, PATENT, PATENT LICENSE, TRADEMARK, OR TRADEMARK
LICENSE THAT BECOMES PART OF THE COLLATERAL UNDER THIS AGREEMENT, AND UPON
REQUEST OF COBANK, SUCH GRANTOR SHALL ADDITIONALLY, AT ITS OWN EXPENSE, EXECUTE
AND DELIVER WITH REGARD TO ANY REGISTERED UNITED STATES COPYRIGHTS, PATENTS, AND
TRADEMARKS, FULLY COMPLETED GRANTS OF SECURITY INTEREST, IN FORM AND SUBSTANCE
ACCEPTABLE TO COBANK IN ITS SOLE DISCRETION, TOGETHER IN ALL INSTANCES WITH ANY
OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS THAT COBANK MAY REASONABLY REQUEST
FROM TIME TO TIME TO FURTHER EFFECT AND/OR CONFIRM THE ASSIGNMENT AND GRANT OF
SECURITY INTEREST CREATED BY THIS AGREEMENT IN SUCH COPYRIGHT, PATENT OR
TRADEMARK, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY
APPOINTS COBANK ITS ATTORNEY-IN-FACT TO EXECUTE, DELIVER AND RECORD ANY AND ALL
SUCH AGREEMENTS, INSTRUMENTS AND DOCUMENTS FOR THE FOREGOING PURPOSES, ALL ACTS
OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED AND SUCH POWER, BEING
COUPLED WITH AN INTEREST, SHALL BE IRREVOCABLE FOR SO LONG AS THIS AGREEMENT
SHALL BE IN EFFECT WITH RESPECT TO SUCH GRANTOR.

                        (II)        UNLESS DISCLOSED UNDER SECTION 4.10(A)(I),
IN THE EVENT THAT AFTER THE DATE HEREOF ANY GRANTOR SHALL ACQUIRE ANY MATERIAL
REGISTERED DOMAIN NAME OR DOMAIN NAME LICENSE OR EFFECT ANY REGISTRATION OF ANY
MATERIAL DOMAIN NAME, OR FILE ANY APPLICATION FOR REGISTRATION THEREOF WITH ANY
DOMAIN NAME REGISTRY OR REGISTRAR, SUCH GRANTOR SHALL PROMPTLY FURNISH WRITTEN
NOTICE THEREOF TO COBANK, TOGETHER WITH AN AMENDED ANNEX G HERETO TO INCLUDE ANY
SUCH DOMAIN NAME OR DOMAIN NAME LICENSE THAT BECOMES PART OF THE COLLATERAL
UNDER THIS AGREEMENT, AND UPON REQUEST OF COBANK, SUCH GRANTOR SHALL
ADDITIONALLY, AT ITS OWN EXPENSE, EXECUTE AND DELIVER ANY AGREEMENTS,
INSTRUMENTS AND DOCUMENTS THAT COBANK MAY REASONABLY REQUEST FROM TIME TO TIME
TO FURTHER EFFECT AND/OR CONFIRM THE ASSIGNMENT AND GRANT OF SECURITY INTEREST
CREATED BY THIS AGREEMENT IN SUCH DOMAIN NAME OR DOMAIN NAME LICENSE, AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY APPOINTS COBANK ITS
ATTORNEY-IN-FACT TO EXECUTE, DELIVER AND RECORD ANY AND ALL SUCH AGREEMENTS,
INSTRUMENTS AND DOCUMENTS FOR THE FOREGOING PURPOSES, ALL ACTS OF SUCH ATTORNEY
BEING HEREBY RATIFIED AND CONFIRMED AND SUCH POWER, BEING COUPLED WITH AN
INTEREST, SHALL BE IRREVOCABLE FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT
WITH RESPECT TO SUCH GRANTOR.

18

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

            (B)              EXCEPT IN EACH CASE AS WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, EACH GRANTOR (EITHER ITSELF OR
THROUGH ITS LICENSEES OR ITS SUBLICENSEES) WILL, FOR ANY MATERIAL TRADEMARK USED
IN THE CONDUCT OF ITS BUSINESS, USE COMMERCIALLY REASONABLE EFFORTS TO
(I) MAINTAIN SUCH TRADEMARK IN FULL FORCE AND EFFECT, FREE FROM ANY CLAIM OF
ABANDONMENT OR INVALIDITY FOR NON-USE, (II) MAINTAIN THE QUALITY OF PRODUCTS AND
SERVICES OFFERED UNDER SUCH TRADEMARK, (III) DISPLAY SUCH TRADEMARK WITH NOTICE
OF FEDERAL REGISTRATION TO THE EXTENT REQUIRED BY APPLICABLE LAW, (IV) TAKE ALL
COMMERCIALLY REASONABLE STEPS TO POLICE AND DEFEND SUCH TRADEMARK AND PREVENT OR
ARREST INFRINGEMENT, DILUTION OR OTHER HARM TO SUCH TRADEMARK AND (V) NOT
KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH TRADEMARK IN VIOLATION OF ANY
THIRD-PARTY RIGHTS.

           (C)              EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES
OR SUBLICENSEES) WILL REFRAIN FROM COMMITTING ANY ACT, OR OMITTING ANY ACT,
WHEREBY ANY MATERIAL PATENT USED IN THE CONDUCT OF SUCH GRANTOR’S BUSINESS WOULD
REASONABLY BE EXPECTED TO BECOME INVALIDATED OR DEDICATED TO THE PUBLIC, AND
SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY ANY SUCH PATENT WITH THE RELEVANT
PATENT NUMBER AS REQUIRED BY APPLICABLE PATENT LAWS.

            (D)             EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES
OR SUBLICENSEES) WILL, FOR EACH WORK COVERED BY ANY MATERIAL COPYRIGHT, CONTINUE
TO PUBLISH, REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE
COPYRIGHT NOTICE AS REQUIRED UNDER APPLICABLE COPYRIGHT LAWS.

            (E)              EACH GRANTOR SHALL NOTIFY COBANK IMMEDIATELY IF IT
KNOWS OR HAS REASON TO KNOW THAT ANY MATERIAL COPYRIGHT, PATENT OR TRADEMARK
USED IN THE CONDUCT OF ITS BUSINESS MAY BECOME ABANDONED OR DEDICATED TO THE
PUBLIC, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE
INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN
THE U.S. COPYRIGHT OFFICE, U.S. PATENT AND TRADEMARK OFFICE OR ANY COURT)
REGARDING (I) SUCH GRANTOR’S OWNERSHIP OF ANY MATERIAL COPYRIGHT, PATENT, OR
TRADEMARK, ITS RIGHT TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN OR LICENSE
THE SAME OR (II) THE UNDERLYING INTELLECTUAL PROPERTY OF SUCH GRANTOR’S MATERIAL
COPYRIGHT LICENSES, PATENT LICENSES, OR TRADEMARK LICENSES (OTHER THAN UNDER
LICENSES OF COMMERCIALLY AVAILABLE SOFTWARE).

             (F)               EXCEPT IN EACH CASE AS WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, EACH GRANTOR WILL TAKE ALL
COMMERCIALLY REASONABLE STEPS IN ANY PROCEEDING BEFORE THE U.S. COPYRIGHT
OFFICE, U.S. PATENT AND TRADEMARK OFFICE OR ANY OFFICE OR AGENCY IN ANY
POLITICAL SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF, OR, IN THE CASE OF ANY DOMAIN NAME, ANY DOMAIN
NAME REGISTER OR DOMAIN NAME REGISTRAR, TO MAINTAIN AND PURSUE EACH APPLICATION
RELATING TO ANY MATERIAL COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, PATENT
LICENSES, TRADEMARKS, TRADEMARK LICENSES OR DOMAIN NAMES USEFUL FOR ITS BUSINESS
OR OTHERWISE OF MATERIAL COMMERCIAL VALUE (AND TO OBTAIN THE RELEVANT GRANT OR
REGISTRATION) AND TO MAINTAIN EACH REGISTRATION OF ANY MATERIAL COPYRIGHTS,
COPYRIGHT LICENSES, PATENTS, PATENT LICENSES, TRADEMARKS, TRADEMARK LICENSES AND
DOMAIN NAMES USEFUL FOR ITS BUSINESS OR OTHERWISE OF MATERIAL COMMERCIAL VALUE,
INCLUDING THE FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS
OF INCONTESTABILITY AND MAINTENANCE FEES, AND, IF CONSISTENT WITH SOUND BUSINESS
JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE AND CANCELLATION PROCEEDINGS
AGAINST THIRD PARTIES.

19

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

           (G)             EXCEPT FOR ANY ASSET DISPOSITION PERMITTED BY THE
LOAN AGREEMENT, NO GRANTOR WILL PERMIT ANY MATERIAL COPYRIGHT, PATENT,
TRADEMARK, OR DOMAIN NAME USEFUL FOR ITS BUSINESS OR OTHERWISE OF MATERIAL
COMMERCIAL VALUE TO BE OWNED OR HELD BY OR HELD IN THE NAME OF ANY PERSON WHO IS
NOT A GRANTOR, AND NO GRANTOR WILL ASSIGN OR TRANSFER ITS RIGHTS AND INTERESTS
IN ANY MATERIAL COPYRIGHT LICENSE, PATENT LICENSE, TRADEMARK LICENSE OR DOMAIN
NAME LICENSE TO ANY PERSON WHO IS NOT A GRANTOR (IN EACH CASE, OTHER THAN COBANK
IN CONNECTION WITH ANY COLLATERAL ARRANGEMENT PURSUANT HERETO).

           (H)             IN THE EVENT THAT ANY COLLATERAL, USEFUL IN THE
CONDUCT OF ANY GRANTOR’S BUSINESS OR OTHERWISE OF MATERIAL COMMERCIAL VALUE,
CONSISTING OF ANY MATERIAL COPYRIGHT OR PATENT IS BELIEVED INFRINGED, CONSISTING
OF ANY MATERIAL TRADEMARK IS BELIEVED INFRINGED OR DILUTED, OR CONSISTING OF ANY
MATERIAL DOMAIN NAME IS BELIEVED MISAPPROPRIATED, SUCH GRANTOR SHALL NOTIFY
COBANK PROMPTLY AFTER IT LEARNS THEREOF AND SHALL, IF CONSISTENT WITH SOUND
BUSINESS JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION,
AS THE CASE MAY BE, AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTIONS AS
ARE APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH COLLATERAL.

           (I)                UPON REQUEST OF COBANK, EACH GRANTOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL REQUISITE CONSENTS OR APPROVALS
FROM THE LICENSOR OF EACH MATERIAL IP LICENSE INCLUDED WITHIN THE COPYRIGHT
COLLATERAL, PATENT COLLATERAL, TRADEMARK COLLATERAL OR DOMAIN NAME COLLATERAL
USEFUL IN SUCH GRANTOR’S BUSINESS OR OTHERWISE OF MATERIAL COMMERCIAL VALUE TO
EFFECT THE COLLATERAL ASSIGNMENT OF ALL OF SUCH GRANTOR’S RIGHT, TITLE AND
INTEREST THEREUNDER TO COBANK OR ITS DESIGNEE.

           (J)                IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, UPON THE REQUEST OF COBANK, EACH GRANTOR SHALL PROMPTLY MAKE ALL
NECESSARY OR APPROPRIATE ARRANGEMENTS TO COMPLETE AND EFFECTUATE THE TRANSFER TO
COBANK OR ITS DESIGNEE OF ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO ANY
DOMAIN NAME, INCLUDING OBTAINING AND PROMPTLY PROVIDING TO COBANK OR ITS
DESIGNEE RELEVANT DOMAIN NAME TRANSFER AUTHORIZATION CODES AND PROVIDING COBANK
OR ITS DESIGNEE WITH ACCESS TO AND CONTROL OF SUCH GRANTOR’S DOMAIN NAME
MANAGEMENT ACCOUNT FOR SUCH DOMAIN NAME.  IF THE RELEVANT DOMAIN NAME REGISTRAR
ALLOWS FOR THE ELECTRONIC TRANSFER OF THE DOMAIN NAME, THEN SUCH GRANTOR SHALL
PERFORM ALL STEPS NECESSARY TO TRANSFER THE DOMAIN NAME TO COBANK OR ITS
DESIGNEE ELECTRONICALLY WITH THE REGISTRAR.

          (K)             EACH GRANTOR FOR ITS MATERIAL COPYRIGHTS, COPYRIGHT
LICENSES, PATENTS, PATENT LICENSES, TRADEMARKS, TRADEMARK LICENSES, DOMAIN NAMES
AND DOMAIN NAME LICENSES SHALL KEEP CURRENT ALL APPLICABLE MAINTENANCE FEES,
AFFIDAVITS AND OTHER FILINGS OR PAYMENTS.

20

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


4.11          COLLATERAL IN POSSESSION OF THIRD PARTY; DELIVERY OF COLLATERAL. 
WITHOUT LIMITING THE GENERALITY OF ANY OTHER PROVISION OF THIS AGREEMENT, EACH
GRANTOR AGREES THAT IT SHALL NOT PERMIT ANY COLLATERAL VALUED IN EXCESS OF
$100,000 TO BE IN THE POSSESSION OF ANY BAILEE, WAREHOUSEMAN, AGENT, PROCESSOR
OR OTHER THIRD PARTY AT ANY TIME UNLESS SUCH BAILEE OR OTHER PERSON SHALL HAVE
BEEN NOTIFIED OF THE SECURITY INTEREST CREATED BY THIS AGREEMENT (OR, IF
REQUIRED UNDER APPLICABLE LAW IN ORDER TO PERFECT COBANK’S SECURITY INTEREST IN
SUCH COLLATERAL, SUCH BAILEE OR OTHER PERSON SHALL HAVE ACKNOWLEDGED TO COBANK
IN WRITING THAT IT IS HOLDING SUCH COLLATERAL FOR THE BENEFIT OF COBANK AND
SUBJECT TO SUCH SECURITY INTEREST AND TO THE INSTRUCTIONS OF COBANK) AND SUCH
GRANTOR SHALL HAVE EXERCISED COMMERCIALLY REASONABLE EFFORTS TO OBTAIN FROM SUCH
BAILEE OR OTHER PERSON, AT THE GRANTOR’S SOLE COST AND EXPENSE, THE WRITTEN
ACKNOWLEDGEMENT DESCRIBED ABOVE (IF NOT ALREADY REQUIRED BY APPLICABLE LAW TO
PERFECT COBANK’S SECURITY INTEREST) AND TO WAIVE AND RELEASE ANY LIEN (WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE) IT MAY HAVE WITH RESPECT TO SUCH
COLLATERAL, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO COBANK TO THE EXTENT THAT THE SAME CAN BE ACHIEVED THROUGH THE EXERCISE OF
COMMERCIALLY REASONABLE EFFORTS OF SUCH GRANTOR.  ALL CERTIFICATES OR
INSTRUMENTS REPRESENTING OR EVIDENCING ANY ACCOUNTS AND INTERCOMPANY OBLIGATIONS
(TO THE EXTENT REQUIRED BY SECTION 4.5), EQUITY INTERESTS PLEDGED HEREUNDER OR
OTHER COLLATERAL SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF COBANK
PURSUANT HERETO, SHALL BE IN FORM SUITABLE FOR TRANSFER BY DELIVERY AND SHALL BE
DELIVERED TOGETHER WITH UNDATED STOCK POWERS DULY OR OTHER INSTRUMENTS OF
ASSIGNMENT, AS APPLICABLE, EXECUTED IN BLANK, APPROPRIATE ENDORSEMENTS OR OTHER
NECESSARY INSTRUMENTS OF REGISTRATION, TRANSFER OR ASSIGNMENT, DULY EXECUTED AND
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO COBANK, AND IN EACH CASE SUCH
OTHER INSTRUMENTS OR DOCUMENTS AS COBANK REASONABLY MAY REQUEST.


4.12          MOBILE GOODS.  UPON THE REASONABLE REQUEST OF COBANK, IF A DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EACH GRANTOR WILL DELIVER TO
COBANK ORIGINALS OF THE CERTIFICATES OF TITLE OR OWNERSHIP FOR ALL MOBILE GOODS
OWNED BY IT (IN EXCESS OF $100,000 IN VALUE IN THE AGGREGATE), TOGETHER (IN THE
CASE OF MOTOR VEHICLES) WITH THE MANUFACTURER’S STATEMENT OF ORIGIN WITH COBANK
LISTED AS LIENHOLDER AND ODOMETER STATEMENTS AND TOGETHER IN ALL OTHER CASES
WITH APPROPRIATE INSTRUMENTS OR CERTIFICATES OF TRANSFER AND DELIVERY, DULY
COMPLETED AND EXECUTED, AND WILL TAKE SUCH OTHER REASONABLE ACTION AS COBANK MAY
DEEM REASONABLY NECESSARY TO PERFECT THE SECURITY INTEREST CREATED BY THIS
AGREEMENT IN ALL SUCH MOBILE GOODS.


4.13          DEPOSIT AND COLLECTION PROCEDURES.  EACH GRANTOR WILL EXECUTE ALL
DOCUMENTS AND AGREEMENTS, AND TAKE ALL ACTIONS AS ARE REASONABLY NECESSARY TO
ENSURE THAT (A) ALL PROCEEDS OF ACCOUNTS OR OTHER COLLATERAL REMITTED TO OR
OTHERWISE RECEIVED BY IT ARE DEPOSITED, PROMPTLY UPON ITS RECEIPT THEREOF,
DIRECTLY INTO A DEPOSIT ACCOUNT MAINTAINED BY OR FOR THE BENEFIT OF SUCH
GRANTOR, AND (B) THE APPLICABLE GRANTOR EXECUTES AND DELIVERS TO COBANK A DULY
COMPLETED AND EXECUTED CONTROL AGREEMENT, SUFFICIENT TO PERFECT COBANK’S
SECURITY INTEREST UNDER THE UNIFORM COMMERCIAL CODE AND OTHERWISE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO COBANK, COVERING EACH DEPOSIT ACCOUNT
REQUESTED BY COBANK (IF ANY) ON OR BEFORE THE AMENDMENT DATE.  UNLESS SUCH
DEPOSIT ACCOUNT IS SUBJECT TO COBANK’S CASH MANAGEMENT SYSTEM ON THE DATE OF
DETERMINATION, EACH GRANTOR WILL EXECUTE ALL DOCUMENTS AND AGREEMENTS, AND TAKE
ALL ACTIONS AS ARE REASONABLY NECESSARY TO ENSURE THAT (A) THE APPLICABLE
GRANTOR PROMPTLY FURNISHES COBANK WRITTEN NOTICE OF ANY DEPOSIT ACCOUNT (OTHER
THAN DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES OR EMPLOYEE
BENEFITS) FOR WHICH THE AVERAGE DAILY BALANCE IN SUCH DEPOSIT ACCOUNT

21

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(determined on a trailing six month basis counting the actual number of days
elapsed) exceeds $250,000 a calendar month for two consecutive calendar months
at any time after the Amendment Date, together with an amended Annex H
reflecting the same, and (B) the applicable Grantor executes and delivers to
CoBank a duly completed and executed control agreement, sufficient to perfect
CoBank’s security interest under the Uniform Commercial Code and otherwise in
form and substance reasonably satisfactory to CoBank, covering each such Deposit
Account within 30 days (or such later date as determined by CoBank in writing in
its sole discretion) of meeting such threshold.  Each Grantor will provide each
bank or depository institution at which any Deposit Account subject to a control
agreement is maintained from time to time with such transfer instructions and
other information as such bank or depository institution may reasonably require
in order to permit such Grantor to comply with the provisions of this Section
4.13.  All costs and expenses incurred in connection with the establishment and
maintenance of such Deposit Accounts and the control agreements and the
transfers of funds therefrom and thereto as described in this Section 4.13 shall
be for the account of the Grantors.  So long as no Event of Default shall have
occurred and be continuing and CoBank shall not have delivered notice to the
contrary to the applicable bank or depository institution, Grantors shall have
the right to collect, withdraw and direct the disposition of funds on deposit in
the Deposit Accounts covered by the control agreements in a manner not in
violation of the provisions of this Agreement, such control agreements or any of
the other Loan Documents; provided, however, that upon the occurrence and during
the continuance of an Event of Default and after notice from CoBank to the
applicable banks or depository institutions, CoBank shall have exclusive
dominion and control over all such Deposit Accounts, with the powers and rights
granted herein and in the applicable control agreement with respect thereto, and
no Grantor shall have any right to collect, withdraw or direct the disposition
of funds on deposit in such Deposit Accounts or to take any action to effect the
same.

 


4.14          CONTROL AGREEMENTS.  EACH GRANTOR WILL COOPERATE WITH COBANK IN
OBTAINING A CONTROL AGREEMENT SUFFICIENT TO PERFECT COBANK’S SECURITY INTEREST
UNDER THE UNIFORM COMMERCIAL CODE AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO COBANK, AND IN TAKING SUCH OTHER REASONABLE ACTIONS AS MAY BE
REQUESTED BY COBANK FROM TIME TO TIME WITH RESPECT TO ANY COLLATERAL IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY CONTROL UNDER THE UNIFORM COMMERCIAL CODE
AND WITH RESPECT TO WHICH CONTROL AGREEMENTS ARE REQUIRED UNDER SECTIONS 4.13 OR
4.15. 


4.15          SECURITIES INTERMEDIARY.  EACH GRANTOR WILL EXECUTE ALL DOCUMENTS
AND AGREEMENTS, AND TAKE ALL ACTIONS AS ARE REASONABLY NECESSARY TO ENSURE THAT
COBANK HAS CONTROL OF ANY SECURITIES ACCOUNT REQUESTED BY COBANK (IF ANY) ON OR
BEFORE THE AMENDMENT DATE, INCLUDING DELIVERING TO COBANK A DULY COMPLETED
CONTROL AGREEMENT COVERING SUCH SECURITIES ACCOUNT, AND SUCH SECURITIES
ENTITLEMENTS, FINANCIAL ASSETS AND FUNDS AS ARE HELD THEREIN.  UNLESS SUCH
SECURITIES ACCOUNT IS SUBJECT TO COBANK’S CASH MANAGEMENT SYSTEM ON THE DATE OF
DETERMINATION, EACH GRANTOR WILL EXECUTE ALL DOCUMENTS AND AGREEMENTS, AND TAKE
ALL ACTIONS AS ARE REASONABLY NECESSARY TO ENSURE THAT (A) THE APPLICABLE
GRANTOR PROMPTLY FURNISHES COBANK WITH WRITTEN NOTICE OF ANY SECURITY ACCOUNTS
WITH ASSETS HAVING AN AVERAGE DAILY VALUE (DETERMINED ON A TRAILING SIX MONTH
BASIS, COUNTING THE ACTUAL NUMBER OF DAYS ELAPSED) EXCEEDING $750,000 FOR TWO
(2) CONSECUTIVE CALENDAR MONTHS AT ANY TIME AFTER THE AMENDMENT DATE, TOGETHER
WITH AN AMENDED ANNEX H REFLECTING THE SAME, AND (B) THE APPLICABLE GRANTOR
EXECUTES AND DELIVERS TO COBANK A DULY COMPLETED AND EXECUTED CONTROL AGREEMENT,
SUFFICIENT TO PERFECT COBANK’S SECURITY INTEREST UNDER THE UNIFORM COMMERCIAL
CODE AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO COBANK,
COVERING EACH SUCH SECURITIES ACCOUNT AND SUCH SECURITIES ENTITLEMENTS,
FINANCIAL ASSETS AND FUNDS AS ARE HELD THEREIN WITHIN 30 DAYS (OR SUCH LATER
DATE AS DETERMINED BY COBANK IN WRITING IN ITS SOLE DISCRETION) OF MEETING SUCH
THRESHOLD.  EACH GRANTOR WILL PROVIDE EACH SECURITIES INTERMEDIARY AT WHICH ANY
SECURITIES ACCOUNT SUBJECT TO A CONTROL AGREEMENT IS MAINTAINED FROM TIME TO
TIME WITH SUCH TRANSFER INSTRUCTIONS AND OTHER INFORMATION AS SUCH SECURITIES
INTERMEDIARY MAY REASONABLY REQUIRE IN ORDER TO PERMIT SUCH GRANTOR TO COMPLY
WITH THE PROVISIONS OF THIS SECTION 4.15.  ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE ESTABLISHMENT AND MAINTENANCE OF SUCH SECURITIES ACCOUNTS
AND THE CONTROL AGREEMENTS AND THE TRANSFERS OF COLLATERAL THEREFROM AND THERETO
AS DESCRIBED IN THIS SECTION 4.15 SHALL BE FOR THE ACCOUNT OF THE GRANTORS.

22

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 


4.16          PROTECTION OF SECURITY INTEREST.  EACH GRANTOR AGREES THAT IT
WILL, AT ITS OWN COST AND EXPENSE, TAKE ANY AND ALL ACTIONS NECESSARY TO WARRANT
AND DEFEND THE RIGHT, TITLE AND INTEREST OF COBANK IN AND TO THE COLLATERAL
AGAINST THE CLAIMS AND DEMANDS OF ALL OTHER PERSONS OTHER THAN LIENS PERMITTED
UNDER THE LOAN AGREEMENT.


4.17          NO FIXTURES. IT IS THE INTENTION OF THE PARTIES HERETO THAT
(EXCEPT FOR COLLATERAL LOCATED ON REAL ESTATE OWNED IN FEE SIMPLE BY GRANTORS
THAT IS MORTGAGED TO COBANK PURSUANT TO A MORTGAGE, DEED OF TRUST OR OTHER
SECURITY INSTRUMENT, IF ANY, OR COLLATERAL LOCATED ON REAL ESTATE FOR WHICH A
LEASEHOLD MORTGAGE, DEED OF TRUST OR OTHER SECURITY INSTRUMENT IS GIVEN, IF ANY,
AND THE LANDLORD WITH RESPECT THERETO EXECUTES AND DELIVERS TO COBANK A LANDLORD
WAIVER AND CONSENT IN FORM AND CONTENT REASONABLY ACCEPTABLE TO COBANK) NONE OF
THE COLLATERAL SHALL BECOME FIXTURES, AND THE GRANTORS WILL TAKE ALL SUCH
REASONABLE ACTION OR ACTIONS AS MAY BE REASONABLY NECESSARY TO PREVENT ANY OF
THE COLLATERAL FROM BECOMING FIXTURES, WHICH ACTIONS MAY INCLUDE, GRANTORS’
OBTAINING WAIVERS OF LIENS, IN FORM SATISFACTORY TO COBANK, FROM EACH LESSOR OF
REAL PROPERTY ON WHICH ANY OF THE COLLATERAL IS OR IS TO BE LOCATED TO THE
EXTENT REASONABLY REQUESTED BY COBANK.


4.18          COMMERCIAL TORT CLAIMS. IF ANY GRANTOR SHALL AT ANY TIME OBTAIN
KNOWLEDGE (DETERMINED AS SPECIFIED IN SECTION 3.12), SUCH GRANTOR SHALL PROMPTLY
FURNISH WRITTEN NOTICE THEREOF TO COBANK, TOGETHER WITH AN AMENDED ANNEX I
INCLUDING ANY SUCH COMMERCIAL TORT CLAIM.  SUCH GRANTOR SHALL ADDITIONALLY, AT
ITS OWN EXPENSE, EXECUTE AND DELIVER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO COBANK, A GRANT OF A SECURITY INTEREST IN SUCH COMMERCIAL TORT
CLAIM AND THE PROCEEDS THEREOF, TOGETHER WITH ANY OTHER AGREEMENTS, INSTRUMENTS
AND DOCUMENTS THAT COBANK MAY REASONABLY REQUEST FROM TIME TO TIME TO FURTHER
EFFECT AND/OR CONFIRM THE ASSIGNMENT AND GRANT OF THE SECURITY INTEREST CREATED
BY THIS AGREEMENT IN SUCH COMMERCIAL TORT CLAIM AND THE PROCEEDS THEREOF.


4.19          CREATION OR ACQUISITION OF SUBSIDIARIES. CONCURRENTLY WITH (AND IN
ANY EVENT WITHIN 30 DAYS THEREAFTER) THE CREATION OR DIRECT OR INDIRECT
ACQUISITION BY A GRANTOR OF ANY NEW WHOLLY OWNED SUBSIDIARY (IF SUCH NEW
SUBSIDIARY IS NOT A FOREIGN SUBSIDIARY, IS NOT A FOREIGN SUBSIDIARY HOLDING
COMPANY AND IS NOT PROHIBITED FROM COMPLYING WITH THIS SECTION BY THE APPLICABLE
LAW OF ANY APPLICABLE PUC), EACH SUCH NEW SUBSIDIARY WILL EXECUTE AND DELIVER TO
COBANK (UNLESS SUCH REQUIREMENT IS WAIVED IN WRITING BY COBANK IN ITS SOLE
DISCRETION) A JOINDER AGREEMENT, IN FORM AND SUBSTANCE ACCEPTABLE TO COBANK IN
ITS SOLE DISCRETION, PURSUANT TO WHICH SUCH NEW SUBSIDIARY (A) SHALL BECOME A
PARTY TO THE CONTINUING GUARANTY AS A “GUARANTOR,” (B) SHALL BECOME A PARTY TO
THE LOAN AGREEMENT AS A “LOAN PARTY” AND (C) SHALL BECOME A PARTY HERETO AS A
“GRANTOR” AND SHALL DELIVER TO COBANK ALL SUCH OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS PROVIDING COLLATERAL SECURITY WITH RESPECT TO THE SECURED OBLIGATIONS
AS COBANK SHALL REASONABLY REQUEST, AND SHALL GRANT TO COBANK A FIRST PRIORITY
LIEN UPON AND SECURITY INTEREST IN ITS COLLATERAL (SUBJECT TO LIENS PERMITTED
UNDER THE LOAN AGREEMENT), TO THE EXTENT PROVIDED HEREIN AND IN SUCH
INSTRUMENTS, DOCUMENTS AND AGREEMENTS, FOR THE SECURED OBLIGATIONS.

23

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

As promptly as reasonably possible, the Grantors and their respective
Subsidiaries will deliver any such other documents, certificates and opinions
(including opinions of local counsel in the jurisdiction of organization of each
such new Subsidiary and updated annexes to this Agreement), in form and
substance reasonably satisfactory to CoBank, as CoBank may reasonably request in
connection therewith and will take such other action as CoBank may reasonably
request to create in favor of CoBank a perfected security interest on a
first-priority basis in the Collateral being pledged pursuant to the documents
described above.


4.20          REAL PROPERTY. EACH GRANTOR AGREES TO PROMPTLY NOTIFY COBANK OF
THE ACQUISITION OF ANY PARCEL OF REAL PROPERTY, WHETHER OWNED IN FEE OR ACQUIRED
BY LEASEHOLD, AND TO DELIVER AN AMENDED ANNEX J INCLUDING SUCH REAL PROPERTY. 
WITHIN 30 DAYS (OR SUCH LATER DATE AS DETERMINED BY COBANK IN WRITING IN ITS
SOLE DISCRETION) AFTER THE REQUEST OF COBANK, EACH GRANTOR WILL FURNISH COBANK
WITH A MORTGAGE OR ITS EQUIVALENT UNDER APPLICABLE LAW COVERING ANY PARCEL OF
REAL PROPERTY OWNED OR ACQUIRED BY IT, TOGETHER WITH ENVIRONMENTAL AUDITS,
MORTGAGEE TITLE INSURANCE COMMITMENT, REAL PROPERTY SURVEY, LOCAL COUNSEL
OPINION(S), SUPPLEMENTAL CASUALTY INSURANCE AND FLOOD INSURANCE, AND SUCH OTHER
DOCUMENTS, INSTRUMENTS OR AGREEMENTS, IN EACH CASE, AS REASONABLY REQUESTED BY
COBANK AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO COBANK.


ARTICLE V 


CERTAIN PROVISIONS RELATING TO EQUITY INTERESTS


5.1              OWNERSHIP; AFTER-ACQUIRED EQUITY INTERESTS. 

(A)             EXCEPT AS PROVIDED IN SECTION 2.3, EACH GRANTOR WILL CAUSE THE
EQUITY INTERESTS PLEDGED BY IT HEREUNDER TO CONSTITUTE AT ALL TIMES 100% OF THE
EQUITY INTERESTS IN EACH ISSUER HELD BY SUCH GRANTOR.

            (B)              SUBJECT TO SECTION 2.3, IF ANY GRANTOR SHALL, AT
ANY TIME AND FROM TIME TO TIME AFTER THE DATE HEREOF, ACQUIRE ANY ADDITIONAL
EQUITY INTERESTS IN ANY PERSON, THE SAME SHALL BE AUTOMATICALLY DEEMED TO BE
EQUITY INTERESTS, AND TO BE PLEDGED TO COBANK PURSUANT TO SECTION 2.1, AND SUCH
GRANTOR WILL FORTHWITH PLEDGE AND DEPOSIT THE SAME WITH COBANK (OR DEPOSIT THE
SAME IN A SECURITIES ACCOUNT SUBJECT TO A CONTROL AGREEMENT PURSUANT TO SECTION
4.15) AND DELIVER TO COBANK ANY CERTIFICATES OR INSTRUMENTS EVIDENCING THE SAME,
TOGETHER WITH THE ENDORSEMENT OF SUCH GRANTOR (IN THE CASE OF ANY PROMISSORY
NOTES OR OTHER INSTRUMENTS), UNDATED STOCK POWERS (IN THE CASE OF EQUITY
INTERESTS EVIDENCED BY CERTIFICATES) OR OTHER NECESSARY INSTRUMENTS OF TRANSFER
OR ASSIGNMENT, DULY EXECUTED IN BLANK AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO COBANK, TOGETHER WITH SUCH OTHER CERTIFICATES AND INSTRUMENTS AS
COBANK MAY REASONABLY REQUEST (INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS OR APPROPRIATE AMENDMENTS THERETO), AND WILL PROMPTLY DELIVER TO
COBANK AN AMENDED ANNEX A, A FULLY COMPLETED AND DULY EXECUTED AMENDMENT TO THIS
AGREEMENT OR A JOINDER TO THIS AGREEMENT AND THE CONTINUING GUARANTY, AS
APPLICABLE (IN EACH CASE, IN FORM AND SUBSTANCE ACCEPTABLE TO COBANK IN ITS SOLE
DISCRETION), IN RESPECT THEREOF.  EACH GRANTOR HEREBY AUTHORIZES COBANK TO
ATTACH EACH SUCH AMENDMENT OR JOINDER AGREEMENT TO THIS AGREEMENT, AND AGREES
THAT ALL SUCH COLLATERAL LISTED ON ANY SUCH AMENDMENT OR JOINDER AGREEMENT SHALL
FOR ALL PURPOSES BE DEEMED COLLATERAL HEREUNDER AND SHALL BE SUBJECT TO THE
PROVISIONS HEREOF; PROVIDED  THAT THE FAILURE OF ANY GRANTOR TO EXECUTE AND
DELIVER ANY SUCH AMENDMENT OR JOINDER AGREEMENT WITH RESPECT TO ANY SUCH
ADDITIONAL COLLATERAL AS REQUIRED HEREINABOVE SHALL NOT IMPAIR THE SECURITY
INTEREST OF COBANK IN SUCH COLLATERAL OR OTHERWISE ADVERSELY AFFECT THE RIGHTS
AND REMEDIES OF COBANK HEREUNDER WITH RESPECT THERETO.

24

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(C)              IF ANY EQUITY INTERESTS INCLUDED IN THE COLLATERAL CONSTITUTES
“UNCERTIFICATED SECURITIES” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE OR
IS OTHERWISE NOT EVIDENCED BY ANY CERTIFICATE OR INSTRUMENT, EACH APPLICABLE
GRANTOR WILL PROMPTLY NOTIFY COBANK THEREOF AND WILL PROMPTLY TAKE AND CAUSE TO
BE TAKEN, AND WILL (IF THE ISSUER OF SUCH UNCERTIFICATED SECURITIES IS A PERSON
OTHER THAN GRANTOR OR A SUBSIDIARY OF A GRANTOR) USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE ISSUER TO TAKE, ALL ACTIONS REQUIRED UNDER ARTICLES 8 AND 9
OF THE UNIFORM COMMERCIAL CODE AND ANY OTHER APPLICABLE LAW, TO ENABLE COBANK TO
ACQUIRE “CONTROL” OF SUCH UNCERTIFICATED SECURITIES (WITHIN THE MEANING OF SUCH
TERM UNDER SECTION 8-106 (OR ITS SUCCESSOR PROVISION) OF THE UNIFORM COMMERCIAL
CODE) AND AS MAY BE OTHERWISE NECESSARY OR DEEMED APPROPRIATE BY COBANK TO
PERFECT THE SECURITY INTEREST OF COBANK THEREIN.


5.2              VOTING RIGHTS. SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND EXCEPT AS COBANK SHALL OTHERWISE NOTIFY EACH
GRANTOR DURING THE EXISTENCE AND CONTINUATION OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL BE ENTITLED TO EXERCISE ALL VOTING AND OTHER CONSENSUAL RIGHTS
PERTAINING TO ITS EQUITY INTERESTS (SUBJECT TO ITS OBLIGATIONS UNDER
SECTION 5.1), AND FOR THAT PURPOSE COBANK WILL EXECUTE AND DELIVER OR CAUSE TO
BE EXECUTED AND DELIVERED TO EACH APPLICABLE GRANTOR ALL SUCH PROXIES AND OTHER
INSTRUMENTS AS SUCH GRANTOR MAY REASONABLY REQUEST IN WRITING TO ENABLE THE
GRANTOR TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS; PROVIDED, HOWEVER,
THAT NO GRANTOR WILL CAST ANY VOTE, GIVE ANY CONSENT, WAIVER OR RATIFICATION, OR
TAKE OR FAIL TO TAKE ANY ACTION, IN ANY MANNER THAT WOULD, OR COULD REASONABLY
BE EXPECTED TO, VIOLATE ANY OF THE TERMS OF THIS AGREEMENT, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR WOULD REASONABLY BE EXPECTED TO HAVE THE EFFECT
OF MATERIALLY IMPAIRING THE VALUE OF ANY OF THE COLLATERAL OR COBANK’S INTERESTS
THEREIN. 


5.3              DIVIDENDS AND OTHER DISTRIBUTIONS.  SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (OR WOULD OCCUR AS A RESULT
THEREOF) AND EXCEPT AS COBANK SHALL OTHERWISE NOTIFY EACH GRANTOR DURING THE
EXISTENCE AND CONTINUATION OF AN EVENT OF DEFAULT AND AS PROVIDED OTHERWISE
HEREIN, ALL INTEREST, INCOME, DIVIDENDS, DISTRIBUTIONS AND OTHER AMOUNTS PAYABLE
IN CASH WITH RESPECT TO THE EQUITY INTERESTS OWNED BY ANY GRANTOR MAY BE PAID TO
AND RETAINED BY THE GRANTORS; PROVIDED, HOWEVER, THAT ALL SUCH INTEREST, INCOME,
DIVIDENDS, DISTRIBUTIONS AND OTHER AMOUNTS SHALL, AT ALL TIMES AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT BE PAID TO COBANK
AND RETAINED BY IT AS PART OF THE COLLATERAL (EXCEPT TO THE EXTENT APPLIED UPON
RECEIPT TO THE REPAYMENT OF THE SECURED OBLIGATIONS). ALL INTEREST, INCOME,
DIVIDENDS, DISTRIBUTIONS OR OTHER AMOUNTS THAT ARE RECEIVED BY ANY GRANTOR IN
VIOLATION OF THE PROVISIONS OF THIS SECTION 5.3 SHALL BE RECEIVED IN TRUST FOR
THE BENEFIT OF COBANK, SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH
GRANTOR AND SHALL BE FORTHWITH DELIVERED TO COBANK AS COLLATERAL IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENTS).

25

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 


5.4              CONSENTS, WAIVERS AND AGREEMENTS.  EACH GRANTOR HEREBY (A)
APPROVES THE TERMS AND ACKNOWLEDGES RECEIPT OF A COPY OF THIS AGREEMENT, (B)
WAIVES ANY RIGHTS OR REQUIREMENT AT ANY TIME HEREAFTER TO RECEIVE A COPY OF THIS
AGREEMENT IN CONNECTION WITH THE REGISTRATION OF ANY EQUITY INTERESTS ISSUED BY
SUCH GRANTOR, ANY OTHER GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR OR ANY MINORITY
INVESTMENT IN THE NAME OF COBANK OR ITS NOMINEE OR THE EXERCISE OF VOTING RIGHTS
BY COBANK AND (C) AGREES PROMPTLY TO NOTE ON ITS BOOKS AND RECORDS THE GRANT OF
THE SECURITY INTEREST TO COBANK IN THE EQUITY INTERESTS ISSUED OR OWNED BY SUCH
GRANTOR.  EACH GRANTOR CONSENTS TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE SECURITY INTERESTS CREATED HEREBY, ALL RIGHTS AND REMEDIES OF COBANK
PROVIDED HEREIN (INCLUDING ALL RIGHTS TO SELL, ASSIGN, TRANSFER, EXCHANGE OR
OTHERWISE TRANSFER ALL OR ANY PART OF THE EQUITY INTERESTS ISSUED BY SUCH
GRANTOR, ANY OTHER GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR OR ANY MINORITY
INVESTMENT TO COBANK, ITS ASSIGNEE OR ITS DESIGNEE AS AND TO THE EXTENT SUCH
RIGHTS ARE PROVIDED IN THIS AGREEMENT) AND ABSOLUTELY SUBORDINATES ANY AND ALL
RIGHTS TO A LIEN ON THE EQUITY INTERESTS ISSUED BY SUCH GRANTOR, ANY OTHER
GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR, OR ANY MINORITY INVESTMENT OR DIVIDENDS
OR DISTRIBUTIONS DECLARED ON THE EQUITY INTERESTS ISSUED BY SUCH GRANTOR, ANY
OTHER GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR, OR ANY MINORITY INVESTMENT TO THE
RIGHTS OF COBANK WITH RESPECT TO THE EQUITY INTERESTS ISSUED BY SUCH GRANTOR,
ANY OTHER GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR, OR ANY MINORITY INVESTMENT
HEREUNDER. EACH GRANTOR HEREBY WAIVES ANY AND ALL PROVISIONS OF ITS ARTICLES OF
INCORPORATION, ARTICLES OF FORMATION, ARTICLES OF ORGANIZATION, BYLAWS,
INVESTMENT AGREEMENTS OR SIMILAR ORGANIC OR GOVERNING DOCUMENT OF SUCH GRANTOR,
ANY OTHER GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR, OR ANY MINORITY INVESTMENT
WHICH PROHIBIT, RESTRICT, LIMIT OR PLACE CONDITIONS ON COBANK’S RIGHTS AND
REMEDIES HEREUNDER OR GRANT GRANTOR, IN ANY CAPACITY, A RIGHT OF FIRST REFUSAL
OR SIMILAR RIGHT WITH RESPECT TO ANY OF THE EQUITY INTERESTS PLEDGED HEREUNDER
AND, NOTWITHSTANDING ANY PROVISIONS OF THE ARTICLES OF INCORPORATION, ARTICLES
OF FORMATION, ARTICLES OF ORGANIZATION, BYLAWS, INVESTMENT AGREEMENTS OR SIMILAR
ORGANIC OR GOVERNING DOCUMENT OF SUCH GRANTOR, ANY OTHER GRANTOR, THE SUBSIDIARY
OF ANY GRANTOR OR MINORITY INVESTMENT, EXPRESSLY AGREES THAT IT IS BOUND TO
RECOGNIZE COBANK’S SECURITY INTEREST AND OTHER RIGHTS AND INTERESTS IN THE
EQUITY INTERESTS PLEDGED HEREUNDER. EACH GRANTOR AGREES THAT IT WILL COMPLY WITH
ALL INSTRUCTIONS FROM COBANK WITH RESPECT TO TRANSFERS OF ALL OR ANY PART OF THE
EQUITY INTERESTS ISSUED BY SUCH GRANTOR, ANY OTHER GRANTOR, THE SUBSIDIARY OF
ANY GRANTOR, OR ANY MINORITY INVESTMENT, WHETHER BY SALE OR OTHERWISE, WITHOUT
FURTHER CONSENT FROM SUCH GRANTOR, ANY OTHER GRANTOR, ANY SUBSIDIARY OF ANY
GRANTOR OR ANY MINORITY INVESTMENT AND WITH ALL INSTRUCTIONS FROM COBANK WITH
RESPECT TO ANY MODIFICATION TO THE ARTICLES OF INCORPORATION, ARTICLES OF
FORMATION, ARTICLES OF ORGANIZATION, BYLAWS, INVESTMENT AGREEMENTS OR SIMILAR
ORGANIC OR GOVERNING DOCUMENT OF SUCH GRANTOR, ANY OTHER GRANTOR, ANY SUBSIDIARY
OF ANY GRANTOR, OR ANY REGISTERED OWNER OF ANY MINORITY INVESTMENT. EACH GRANTOR
CONFIRMS TO COBANK THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT DOES NOT
CAUSE SUCH GRANTOR, ANY OTHER GRANTOR, ANY SUBSIDIARY OF ANY GRANTOR OR ANY
MINORITY INVESTMENT TO DISSOLVE. EACH GRANTOR ACKNOWLEDGES THAT, IN PROVIDING
THE FINANCIAL ACCOMMODATIONS UNDER THE LOAN AGREEMENT, COBANK IS RELYING ON THIS
AGREEMENT AND ON THE GRANTORS’ AGREEMENTS HEREIN.  SHOULD COBANK EXERCISE ITS
RIGHTS OR REMEDIES UNDER THIS AGREEMENT, EACH GRANTOR AGREES TO ASSIST COBANK IN
SUCH ACTIONS OR EXERCISE, INCLUDING REGISTERING COBANK OR ITS NOMINEE AS THE
OWNER OF THE EQUITY INTERESTS PLEDGED HEREUNDER, AND AGREES THAT SHOULD COBANK
OR ITS NOMINEE BECOME THE OWNER OF ANY EQUITY INTERESTS PLEDGED HEREUNDER, THEY
SHALL BE TREATED BY EACH GRANTOR AS THE OWNER THEREOF FOR ALL PURPOSES AND
RIGHTS UNDER THE OPERATIVE DOCUMENTS GOVERNING SUCH EQUITY INTERESTS.

26

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583


ARTICLE VI 


REMEDIES


6.1              REMEDIES.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, COBANK SHALL BE ENTITLED TO EXERCISE WITH RESPECT TO THE COLLATERAL
ALL OF ITS RIGHTS, POWERS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE
AVAILABLE TO IT UNDER ANY OTHER LOAN DOCUMENT, BY LAW, IN EQUITY OR OTHERWISE,
INCLUDING ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM
COMMERCIAL CODE, AND SHALL BE ENTITLED IN PARTICULAR, BUT WITHOUT LIMITATION OF
THE FOREGOING, TO EXERCISE THE FOLLOWING RIGHTS, WHICH EACH GRANTOR AGREES TO BE
COMMERCIALLY REASONABLE:

          (A)             TO NOTIFY ANY OR ALL ACCOUNT DEBTORS OR OBLIGORS UNDER
ANY ACCOUNTS, CONTRACTS OR OTHER COLLATERAL OF THE SECURITY INTEREST IN FAVOR OF
COBANK CREATED HEREBY AND TO DIRECT ALL SUCH PERSONS TO MAKE PAYMENTS OF ALL
AMOUNTS DUE THEREON OR THEREUNDER DIRECTLY TO COBANK OR TO AN ACCOUNT DESIGNATED
BY COBANK; AND IN SUCH INSTANCE AND FROM AND AFTER SUCH NOTICE, ALL AMOUNTS AND
PROCEEDS (INCLUDING WIRE TRANSFERS, CHECKS AND OTHER INSTRUMENTS) RECEIVED BY
ANY GRANTOR WITH RESPECT TO ANY ACCOUNTS, CONTRACTS OR OTHER COLLATERAL SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF COBANK HEREUNDER, SHALL BE SEGREGATED FROM
THE OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH DEPOSITED INTO A
SEGREGATED ACCOUNT OR PAID OVER OR DELIVERED TO COBANK IN THE SAME FORM AS SO
RECEIVED (WITH ANY NECESSARY ENDORSEMENTS OR ASSIGNMENTS), TO BE HELD AS
COLLATERAL AND APPLIED TO THE SECURED OBLIGATIONS AS PROVIDED HEREIN; AND BY
THIS PROVISION, EACH GRANTOR IRREVOCABLY AUTHORIZES AND DIRECTS EACH PERSON WHO
IS OR SHALL BE A PARTY TO OR LIABLE FOR THE PERFORMANCE OF ANY CONTRACT, UPON
RECEIPT OF NOTICE FROM COBANK TO THE EFFECT THAT AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, TO ATTORN TO OR OTHERWISE RECOGNIZE COBANK AS
ENTITLED TO EXERCISE THE RIGHTS OF THE OWNER UNDER SUCH CONTRACT AND TO PAY,
OBSERVE AND OTHERWISE PERFORM THE OBLIGATIONS UNDER SUCH CONTRACT TO OR FOR
COBANK OR COBANK’S DESIGNEE AS THOUGH COBANK OR SUCH DESIGNEE WERE SUCH GRANTOR
NAMED THEREIN, AND TO DO SO UNTIL OTHERWISE NOTIFIED BY COBANK;

        (B)              TO TAKE POSSESSION OF, RECEIVE, ENDORSE, ASSIGN AND
DELIVER, IN ITS OWN NAME OR IN THE NAME OF ANY GRANTOR, ALL CHECKS, NOTES,
DRAFTS AND OTHER INSTRUMENTS RELATING TO ANY COLLATERAL, INCLUDING RECEIVING,
OPENING AND PROPERLY DISPOSING OF ALL MAIL ADDRESSED TO ANY GRANTOR CONCERNING
ACCOUNTS AND OTHER COLLATERAL AND TO NOTIFY THE APPROPRIATE POSTAL AUTHORITY TO
CHANGE THE MAILING OR DELIVERY ADDRESS OF SUCH MAIL; TO VERIFY WITH ACCOUNT
DEBTORS OR OTHER CONTRACT PARTIES THE VALIDITY, AMOUNT OR ANY OTHER MATTER
RELATING TO ANY ACCOUNTS OR OTHER COLLATERAL, IN ITS OWN NAME OR IN THE NAME OF
ANY GRANTOR; TO ACCELERATE ANY INDEBTEDNESS OR OTHER OBLIGATION CONSTITUTING
COLLATERAL THAT MAY BE ACCELERATED IN ACCORDANCE WITH ITS TERMS; TO TAKE OR
BRING ALL ACTIONS AND SUITS DEEMED REASONABLY NECESSARY OR APPROPRIATE TO EFFECT
COLLECTIONS AND TO ENFORCE PAYMENT OF ANY ACCOUNTS OR OTHER COLLATERAL; TO
SETTLE, COMPROMISE OR RELEASE IN WHOLE OR IN PART ANY AMOUNTS OWING ON ACCOUNTS
OR OTHER COLLATERAL; AND TO EXTEND THE TIME OF PAYMENT OF ANY AND ALL ACCOUNTS
OR OTHER AMOUNTS OWING UNDER ANY COLLATERAL AND TO MAKE ALLOWANCES AND
ADJUSTMENTS WITH RESPECT THERETO, ALL IN THE SAME MANNER AND TO THE SAME EXTENT
AS ANY GRANTOR MIGHT HAVE DONE;

27

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

           (C)              TO NOTIFY ANY OR ALL BANKS, DEPOSITORY INSTITUTIONS
AND SECURITIES INTERMEDIARIES WITH WHICH ANY DEPOSIT ACCOUNTS OR SECURITIES
ACCOUNTS ARE MAINTAINED TO REMIT AND TRANSFER ALL MONIES, SECURITIES AND OTHER
PROPERTY ON DEPOSIT IN OR HELD IN SUCH DEPOSIT ACCOUNTS OR SECURITIES ACCOUNTS
OR DEPOSITED OR RECEIVED FOR DEPOSIT OR HELD THEREAFTER TO COBANK, FOR DEPOSIT
IN OR TRANSFER TO A COLLATERAL ACCOUNT OR SUCH OTHER ACCOUNTS AS MAY BE
DESIGNATED BY COBANK, FOR APPLICATION TO THE SECURED OBLIGATIONS AS PROVIDED
HEREIN;

           (D)             TO TRANSFER TO OR REGISTER IN ITS NAME OR THE NAME OF
ANY OF ITS AGENTS OR NOMINEES ALL OR ANY PART OF THE COLLATERAL, WITHOUT NOTICE
TO ANY GRANTOR AND WITH OR WITHOUT DISCLOSING THAT SUCH COLLATERAL IS SUBJECT TO
THE SECURITY INTEREST CREATED HEREUNDER;

           (E)              TO REQUIRE ANY GRANTOR TO, AND EACH GRANTOR HEREBY
AGREES THAT IT WILL AT ITS EXPENSE AND UPON REQUEST OF COBANK FORTHWITH,
ASSEMBLE ALL OR ANY PART OF THE COLLATERAL AS DIRECTED BY COBANK AND MAKE IT
AVAILABLE TO COBANK AT A PLACE DESIGNATED BY COBANK;

          (F)               TO ENTER AND REMAIN UPON THE PREMISES OF ANY
GRANTOR, SUBJECT TO THE TERMS OF ANY LEASE IN THE CASE OF PREMISES LEASED BY A
GRANTOR, AND TAKE POSSESSION OF ALL OR ANY PART OF THE COLLATERAL, WITH OR
WITHOUT JUDICIAL PROCESS; TO USE THE MATERIALS, SERVICES, BOOKS AND RECORDS OF
ANY GRANTOR FOR THE PURPOSE OF LIQUIDATING OR COLLECTING THE COLLATERAL, WHETHER
BY FORECLOSURE, AUCTION OR OTHERWISE; AND TO REMOVE THE SAME TO THE PREMISES OF
COBANK OR ANY DESIGNATED AGENT FOR SUCH TIME AS COBANK MAY DESIRE, IN ORDER TO
EFFECTIVELY COLLECT OR LIQUIDATE THE COLLATERAL;

       

28

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

                       (G)             To exercise (i) all voting, consensual
and other rights and powers pertaining to the Equity Interests constituting part
of the Collateral (whether or not transferred into the name of CoBank), at any
meeting of shareholders, partners, members or otherwise, and (ii) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such Equity Interests as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of such
Equity Interests upon the merger, consolidation, reorganization,
reclassification, combination of shares or interests, similar rearrangement or
other similar fundamental change in the structure of the applicable issuer, or
upon the exercise by any Grantor or CoBank of any right, privilege or option
pertaining to such Equity Interests), and in connection therewith, the right to
deposit and deliver any and all of such Equity Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as CoBank may determine, and give all consents, waivers and
ratifications with respect to such Equity Interests, all without liability
except to account for any property actually received by it, but CoBank shall
have no duty to exercise any such right, privilege or option or give any such
consent, waiver or ratification and shall not be responsible for any failure to
do so or delay in so doing; and for the foregoing purposes each Grantor will
promptly execute and deliver or cause to be executed and delivered to CoBank,
upon request, all such proxies and other instruments as CoBank may request to
enable CoBank to exercise such rights and powers; AND IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITATION THEREOF, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS COBANK AS THE TRUE
AND LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH GRANTOR, WITH FULL POWER OF
SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER
RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY INVESTMENT PROPERTY OR EQUITY
INTERESTS CONSTITUTING PART OF THE COLLATERAL WOULD BE ENTITLED BY VIRTUE OF
HOLDING THE SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN
INTEREST, IS IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT
SHALL BE IN EFFECT;
 

           (H)             TO SELL, RESELL, ASSIGN AND DELIVER, IN ITS SOLE
DISCRETION, ALL OR ANY OF THE COLLATERAL, IN ONE OR MORE PARCELS, ON ANY
SECURITIES EXCHANGE ON WHICH ANY EQUITY INTERESTS CONSTITUTING PART OF THE
COLLATERAL MAY BE LISTED, AT PUBLIC OR PRIVATE SALE, AT ANY OF COBANK’S OFFICES
OR ELSEWHERE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY, AT SUCH TIME OR
TIMES AND AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS COBANK MAY DEEM
SATISFACTORY.  IF ANY OF THE COLLATERAL IS SOLD BY COBANK UPON CREDIT OR FOR
FUTURE DELIVERY, COBANK SHALL NOT BE LIABLE FOR THE FAILURE OF THE PURCHASER TO
PURCHASE OR PAY FOR THE SAME AND, IN THE EVENT OF ANY SUCH FAILURE, COBANK MAY
RESELL SUCH COLLATERAL.  IN NO EVENT SHALL ANY GRANTOR BE CREDITED WITH ANY PART
OF THE PROCEEDS OF SALE OF ANY COLLATERAL UNTIL AND TO THE EXTENT CASH PAYMENT
IN RESPECT THEREOF HAS ACTUALLY BEEN RECEIVED BY COBANK.  EACH PURCHASER AT ANY
SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT
OF WHATSOEVER KIND, INCLUDING, ANY EQUITY OR RIGHT OF REDEMPTION OF ANY GRANTOR,
AND EACH GRANTOR HEREBY EXPRESSLY WAIVES ALL RIGHTS OF REDEMPTION, STAY OR
APPRAISAL, AND ALL RIGHTS TO REQUIRE COBANK TO MARSHAL ANY ASSETS IN FAVOR OF
SUCH GRANTOR OR ANY OTHER PARTY OR AGAINST OR IN PAYMENT OF ANY OR ALL OF THE
SECURED OBLIGATIONS, THAT IT HAS OR MAY HAVE UNDER ANY LAW NOW EXISTING OR
HEREAFTER ADOPTED. NO DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF
ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW, AS REFERRED TO BELOW), ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY EACH GRANTOR, SHALL BE REQUIRED IN CONNECTION
WITH ANY SALE OR OTHER DISPOSITION OF ANY PART OF THE COLLATERAL. IF ANY NOTICE
OF A PROPOSED SALE OR OTHER DISPOSITION OF ANY PART OF THE COLLATERAL SHALL BE
REQUIRED UNDER APPLICABLE LAW, COBANK SHALL GIVE THE APPLICABLE GRANTOR AT LEAST
TEN (10) DAYS’ PRIOR NOTICE OF THE TIME AND PLACE OF ANY PUBLIC SALE AND OF THE
TIME AFTER WHICH ANY PRIVATE SALE OR OTHER DISPOSITION IS TO BE MADE, WHICH
NOTICE EACH GRANTOR AGREES IS COMMERCIALLY REASONABLE.  COBANK SHALL NOT BE
OBLIGATED TO MAKE ANY SALE OF COLLATERAL IF IT SHALL DETERMINE NOT TO DO SO,
REGARDLESS OF THE FACT THAT NOTICE OF SALE MAY HAVE BEEN GIVEN. COBANK MAY,
WITHOUT NOTICE OR PUBLICATION, ADJOURN ANY PUBLIC OR PRIVATE SALE OR CAUSE THE
SAME TO BE ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE
FIXED FOR SALE, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME
AND PLACE TO WHICH THE SAME WAS SO ADJOURNED.  UPON EACH PUBLIC SALE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, UPON EACH PRIVATE SALE, COBANK MAY PURCHASE
ALL OR ANY OF THE COLLATERAL BEING SOLD, FREE FROM ANY EQUITY, RIGHT OF
REDEMPTION OR OTHER CLAIM OR DEMAND, AND MAY MAKE PAYMENT THEREFOR BY
ENDORSEMENT AND APPLICATION (WITHOUT RECOURSE) OF THE SECURED OBLIGATIONS IN
LIEU OF CASH AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE FOR SUCH COLLATERAL;

29

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

            (I)                TO APPOINT A RECEIVER FOR THE PROPERTIES AND
ASSETS OF ANY OR ALL OF THE GRANTORS.  EACH GRANTOR HEREBY (W) CONSENTS TO THE
ADMINISTRATIVE AGENT HAVING THE RIGHT TO APPOINT A RECEIVER, (X) TO SUCH
APPOINTMENT, (Y) WAIVES ANY OBJECTION SUCH GRANTOR MAY HAVE THERETO, AND (Z)
WAIVES THE RIGHT TO HAVE A BOND OR OTHER SECURITY POSTED BY ADMINISTRATIVE AGENT
OR ANY OTHER PERSON IN CONNECTION THEREWITH.

             NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
(I) COBANK WILL NOT TAKE ANY ACTION PURSUANT TO THIS AGREEMENT THAT WOULD
CONSTITUTE OR RESULT IN ANY ASSIGNMENT OR TRANSFER OF CONTROL OF ANY LICENSE IF
SUCH ASSIGNMENT OR TRANSFER OF CONTROL WOULD REQUIRE UNDER THEN EXISTING LAW
(INCLUDING THE WRITTEN RULES, REGULATIONS AND POLICIES OF THE FCC OR ANY PUC)
THE PRIOR APPROVAL OF THE FCC OR ANY PUC, WITHOUT FIRST OBTAINING SUCH APPROVAL;
AND (II) COBANK AGREES THAT, UNLESS COBANK ELECTS TO PROCEED UNDER SECTION 9-620
OF THE UNIFORM COMMERCIAL CODE FOLLOWING SUCH EVENT OF DEFAULT AND NEITHER ANY
GRANTOR NOR ANY OTHER PERSON HAVING STANDING TO OBJECT THERETO GIVES PROPER
NOTICE OF ITS OBJECTION TO SUCH NOTICE, THERE WILL BE EITHER A PRIVATE OR PUBLIC
SALE OF THE EQUITY INTERESTS PLEDGED HEREUNDER; AND (III) PRIOR TO THE EXERCISE
OF VOTING RIGHTS BY THE PURCHASER AT ANY SUCH SALE, THE PRIOR CONSENT OF THE FCC
OR ANY PUC WILL BE OBTAINED IF REQUIRED BY LAW.


6.2              APPLICATION OF PROCEEDS. 

           (A)             ALL PROCEEDS COLLECTED BY COBANK UPON ANY SALE, OTHER
DISPOSITION OF OR REALIZATION UPON ANY OF THE COLLATERAL, TOGETHER WITH ALL
OTHER MONIES RECEIVED BY COBANK HEREUNDER, SHALL BE APPLIED AS SET FORTH IN
SUBSECTION 11(C) OF THE LOAN AGREEMENT.

           (B)              EACH GRANTOR SHALL REMAIN LIABLE TO THE EXTENT OF
ANY DEFICIENCY BETWEEN THE AMOUNT OF ALL PROCEEDS REALIZED UPON SALE OR OTHER
DISPOSITION OF THE COLLATERAL PURSUANT TO THIS AGREEMENT AND THE AGGREGATE
AMOUNT OF THE SUMS REFERRED TO IN SECTION 6.2. UPON ANY SALE OF ANY COLLATERAL
HEREUNDER BY COBANK (WHETHER BY VIRTUE OF THE POWER OF SALE HEREIN GRANTED,
PURSUANT TO JUDICIAL PROCEEDING, OR OTHERWISE), THE RECEIPT OF COBANK OR THE
OFFICER MAKING THE SALE SHALL BE A SUFFICIENT DISCHARGE TO THE PURCHASER OR
PURCHASERS OF THE COLLATERAL SO SOLD, AND SUCH PURCHASER OR PURCHASERS SHALL NOT
BE OBLIGATED TO SEE TO THE APPLICATION OF ANY PART OF THE PURCHASE MONEY PAID
OVER TO COBANK OR SUCH OFFICER OR BE ANSWERABLE IN ANY WAY FOR THE
MISAPPLICATION THEREOF.

30

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


6.3              COLLATERAL ACCOUNTS. UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, COBANK SHALL HAVE THE RIGHT TO CAUSE TO BE
ESTABLISHED AND MAINTAINED, AT ITS PRINCIPAL OFFICE OR SUCH OTHER LOCATION OR
LOCATIONS AS IT MAY ESTABLISH FROM TIME TO TIME IN ITS DISCRETION, ONE OR MORE
ACCOUNTS (COLLECTIVELY, “COLLATERAL ACCOUNTS”) FOR THE COLLECTION OF CASH
PROCEEDS OF THE COLLATERAL.  SUCH PROCEEDS, WHEN DEPOSITED, SHALL CONTINUE TO
CONSTITUTE COLLATERAL FOR THE SECURED OBLIGATIONS AND SHALL NOT CONSTITUTE
PAYMENT THEREOF UNTIL APPLIED AS HEREIN PROVIDED. COBANK SHALL HAVE SOLE
DOMINION AND CONTROL OVER ALL FUNDS DEPOSITED IN ANY COLLATERAL ACCOUNT, AND
SUCH FUNDS MAY BE WITHDRAWN THEREFROM ONLY BY COBANK.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, COBANK SHALL HAVE THE RIGHT TO 
APPLY AMOUNTS HELD IN THE COLLATERAL ACCOUNTS IN PAYMENT OF THE SECURED
OBLIGATIONS IN THE MANNER PROVIDED FOR IN SECTION 6.2. 


6.4              GRANT OF IP LICENSE. EACH GRANTOR HEREBY GRANTS TO COBANK
(SUBJECT TO THE TERMS OF ANY UNDERLYING LICENSES) AN IRREVOCABLE, NON-EXCLUSIVE
LICENSE (EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO ANY
GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY COPYRIGHT COLLATERAL, PATENT
COLLATERAL, TRADEMARK COLLATERAL OR DOMAIN NAME COLLATERAL NOW OWNED OR LICENSED
OR HEREAFTER ACQUIRED OR LICENSED BY SUCH GRANTOR, WHEREVER THE SAME MAY BE
LOCATED THROUGHOUT THE WORLD, FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS AND IN
SUCH MANNER AS COBANK SHALL DETERMINE, WHETHER GENERAL, SPECIAL OR OTHERWISE,
AND WHETHER ON AN EXCLUSIVE OR NON-EXCLUSIVE BASIS, AND INCLUDING IN SUCH
LICENSE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED
OR STORED AND TO ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR
PRINTOUT THEREOF.  THE USE OF SUCH LICENSE OR SUBLICENSE BY COBANK SHALL BE
EXERCISED, AT THE OPTION OF COBANK AND ONLY UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT; PROVIDED THAT ANY LICENSE, SUBLICENSE OR
OTHER TRANSACTION ENTERED INTO BY COBANK IN ACCORDANCE HEREWITH SHALL BE BINDING
UPON EACH APPLICABLE GRANTOR NOTWITHSTANDING ANY SUBSEQUENT CURE OF AN EVENT OF
DEFAULT.


6.5              REGISTRATION; PRIVATE SALES. 

          (A)             IF, AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ANY GRANTOR SHALL HAVE RECEIVED FROM COBANK
A WRITTEN REQUEST OR REQUESTS THAT SUCH GRANTOR CAUSE ANY REGISTRATION,
QUALIFICATION OR COMPLIANCE UNDER ANY FEDERAL OR STATE SECURITIES LAW OR LAWS TO
BE EFFECTED WITH RESPECT TO ALL OR ANY PART OF SUCH EQUITY INTERESTS PLEDGED
HEREUNDER, SUCH GRANTOR WILL, AS SOON AS PRACTICABLE AND AT ITS EXPENSE, USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION TO BE EFFECTED AND BE
KEPT EFFECTIVE AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
QUALIFICATION AND COMPLIANCE TO BE EFFECTED AND BE KEPT EFFECTIVE AS MAY BE SO
REQUESTED AND AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF SUCH
EQUITY INTERESTS, INCLUDING, REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), APPROPRIATE QUALIFICATIONS UNDER APPLICABLE “BLUE SKY” OR
OTHER STATE SECURITIES LAWS AND APPROPRIATE COMPLIANCE WITH ANY OTHER APPLICABLE
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES; PROVIDED, THAT COBANK SHALL FURNISH TO
SUCH GRANTOR SUCH INFORMATION REGARDING COBANK AS SUCH GRANTOR MAY REASONABLY
REQUEST IN WRITING AND AS SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE. SUCH GRANTOR WILL CAUSE COBANK TO BE
KEPT ADVISED IN WRITING AS TO THE PROGRESS OF EACH SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE AND AS TO THE COMPLETION THEREOF, WILL FURNISH TO
COBANK SUCH NUMBER OF PROSPECTUSES, OFFERING CIRCULARS OR OTHER DOCUMENTS
INCIDENT THERETO AS COBANK FROM TIME TO TIME MAY REQUEST, AND WILL INDEMNIFY
COBANK AND ALL OTHERS PARTICIPATING IN THE DISTRIBUTION OF SUCH EQUITY INTERESTS
AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES CAUSED BY ANY UNTRUE
STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED THEREIN (OR
IN ANY RELATED REGISTRATION STATEMENT, NOTIFICATION OR THE LIKE) OR BY ANY
OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN (OR IN ANY RELATED REGISTRATION
STATEMENT, NOTIFICATION OR THE LIKE) A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT
INSOFAR AS THE SAME MAY HAVE BEEN CAUSED BY AN UNTRUE STATEMENT OR OMISSION
BASED UPON INFORMATION FURNISHED IN WRITING TO SUCH GRANTOR BY COBANK EXPRESSLY
FOR USE THEREIN.

31

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(B)              EACH GRANTOR RECOGNIZES THAT, BY REASON OF CERTAIN PROHIBITIONS
CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AS IN
EFFECT FROM TIME TO TIME, COBANK MAY BE COMPELLED, WITH RESPECT TO ANY SALE OF
ALL OR ANY PART OF THE EQUITY INTERESTS PLEDGED HEREUNDER CONDUCTED WITHOUT
REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT AND SUCH STATE SECURITIES
LAWS, TO LIMIT PURCHASERS TO ANY ONE OR MORE PERSONS WHO WILL REPRESENT AND
AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH EQUITY INTERESTS FOR THEIR OWN
ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  EACH GRANTOR ACKNOWLEDGES THAT ANY SUCH PRIVATE SALES MAY BE MADE IN
SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS COBANK MAY DEEM REASONABLY NECESSARY
OR ADVISABLE, INCLUDING AT PRICES AND ON TERMS LESS FAVORABLE THAN THOSE
OBTAINABLE THROUGH A PUBLIC SALE WITHOUT SUCH RESTRICTIONS (INCLUDING A PUBLIC
OFFERING MADE PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT),
AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER AND AGREES THAT
COBANK SHALL HAVE NO OBLIGATION TO CONDUCT ANY PUBLIC SALES AND NO OBLIGATION TO
DELAY THE SALE OF ANY EQUITY INTERESTS PLEDGED HEREUNDER FOR THE PERIOD OF TIME
NECESSARY TO PERMIT ITS REGISTRATION FOR PUBLIC SALE UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS, AND SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY AS A RESULT OF ITS ELECTION SO NOT TO CONDUCT ANY SUCH PUBLIC SALES OR
DELAY THE SALE OF ANY EQUITY INTERESTS PLEDGED HEREUNDER, NOTWITHSTANDING THE
POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT BE REALIZED IF THE SALE WERE
DEFERRED UNTIL AFTER SUCH REGISTRATION.  EACH GRANTOR HEREBY WAIVES ANY CLAIMS
AGAINST COBANK ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ANY EQUITY
INTERESTS PLEDGED HEREUNDER MAY HAVE BEEN SOLD AT ANY PRIVATE SALE WAS LESS THAN
THE PRICE THAT MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE OR WAS LESS THAN THE
AGGREGATE AMOUNT OF THE SECURED OBLIGATIONS, EVEN IF COBANK ACCEPTS THE FIRST
OFFER RECEIVED AND DOES NOT OFFER SUCH EQUITY INTERESTS TO MORE THAN ONE
OFFEREE.

(C)              EACH GRANTOR AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 6.5 WILL CAUSE IRREPARABLE INJURY TO COBANK, THAT
COBANK HAS NO ADEQUATE REMEDY AT LAW WITH RESPECT TO SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 6.5 SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST THE GRANTORS.

32

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


6.6              GRANTORS REMAIN LIABLE. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, (A) EACH GRANTOR SHALL REMAIN LIABLE UNDER ALL CONTRACTS TO WHICH IT
IS A PARTY INCLUDED WITHIN THE COLLATERAL (INCLUDING ALL INVESTMENT AGREEMENTS)
TO PERFORM ALL OF ITS OBLIGATIONS THEREUNDER TO THE SAME EXTENT AS IF THIS
AGREEMENT HAD NOT BEEN EXECUTED, (B) THE EXERCISE BY COBANK OF ANY OF ITS RIGHTS
OR REMEDIES HEREUNDER SHALL NOT RELEASE ANY GRANTOR FROM ANY OF ITS OBLIGATIONS
UNDER ANY OF SUCH CONTRACTS, AND (C) EXCEPT AS SPECIFICALLY PROVIDED FOR
HEREINBELOW, COBANK SHALL NOT HAVE ANY OBLIGATION OR LIABILITY BY REASON OF THIS
AGREEMENT UNDER ANY OF SUCH CONTRACTS, NOR SHALL COBANK BE OBLIGATED TO PERFORM
ANY OF THE OBLIGATIONS OR DUTIES OF ANY GRANTOR THEREUNDER OR TO TAKE ANY ACTION
TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED HEREUNDER.  THIS AGREEMENT
SHALL NOT IN ANY WAY BE DEEMED TO OBLIGATE COBANK OR ANY PURCHASER AT A
FORECLOSURE SALE UNDER THIS AGREEMENT TO ASSUME ANY OF A GRANTOR’S OBLIGATIONS,
DUTIES OR LIABILITIES UNDER ANY INVESTMENT AGREEMENT, INCLUDING ANY GRANTOR’S
OBLIGATIONS, IF ANY, TO MANAGE THE BUSINESS AND AFFAIRS OF THE APPLICABLE
PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY OR OTHER ISSUER
(COLLECTIVELY, THE “PARTNER OBLIGATIONS”), UNLESS COBANK OR PURCHASER OTHERWISE
AGREES IN WRITING TO ASSUME ANY OR ALL OF SUCH PARTNER OBLIGATIONS.  IN THE
EVENT OF FORECLOSURE BY COBANK HEREUNDER, THEN EXCEPT AS PROVIDED IN THE
PRECEDING SENTENCE, EACH APPLICABLE GRANTOR SHALL REMAIN BOUND AND OBLIGATED TO
PERFORM ITS PARTNER OBLIGATIONS AND COBANK SHALL NOT BE DEEMED TO HAVE ASSUMED
ANY PARTNER OBLIGATIONS.  IN THE EVENT COBANK OR ANY PURCHASER AT A FORECLOSURE
SALE ELECTS TO BECOME A SUBSTITUTE PARTNER OR MEMBER IN PLACE OF A GRANTOR, THE
PARTY MAKING SUCH ELECTION SHALL ADOPT IN WRITING SUCH INVESTMENT AGREEMENT AND
AGREE TO BE BOUND BY THE TERMS AND PROVISIONS THEREOF; AND SUBJECT TO THE
EXECUTION OF SUCH WRITTEN AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY CONSENTS IN
ADVANCE TO THE ADMISSION OF COBANK OR ANY SUCH PURCHASER AS A SUBSTITUTE PARTNER
OR MEMBER TO THE EXTENT OF THE EQUITY INTERESTS PLEDGED HEREUNDER ACQUIRED
PURSUANT TO SUCH SALE, AND AGREES TO EXECUTE ANY DOCUMENTS OR INSTRUMENTS AND
TAKE ANY OTHER ACTION AS MAY BE REASONABLY NECESSARY OR AS MAY BE REASONABLY
REQUESTED IN CONNECTION THEREWITH.  THE POWERS, RIGHTS AND REMEDIES CONFERRED ON
COBANK HEREUNDER ARE SOLELY TO PROTECT ITS INTEREST AND PRIVILEGE IN SUCH
CONTRACTS, AS COLLATERAL, AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY
SUCH POWERS, RIGHTS OR REMEDIES.


6.7              WAIVERS. EACH GRANTOR, TO THE GREATEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, HEREBY (A) AGREES THAT IT WILL NOT INVOKE, CLAIM OR ASSERT THE
BENEFIT OF ANY LAW NOW OR HEREAFTER IN EFFECT (INCLUDING ANY RIGHT TO PRIOR
NOTICE OR JUDICIAL HEARING IN CONNECTION WITH COBANK’S POSSESSION, CUSTODY OR
DISPOSITION OF ANY COLLATERAL OR ANY APPRAISAL, VALUATION, STAY, EXTENSION,
MORATORIUM OR REDEMPTION LAW), OR TAKE OR OMIT TO TAKE ANY OTHER ACTION, THAT
WOULD OR COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF DELAYING, IMPEDING
OR PREVENTING THE EXERCISE OF ANY RIGHTS AND REMEDIES WITH RESPECT TO THE
COLLATERAL, THE ABSOLUTE SALE OF ANY OF THE COLLATERAL OR THE POSSESSION THEREOF
BY ANY PURCHASER AT ANY SALE THEREOF, AND WAIVES THE BENEFIT OF ALL SUCH LAWS
AND FURTHER AGREES THAT IT WILL NOT HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY
POWER GRANTED HEREUNDER TO COBANK, BUT THAT IT WILL PERMIT THE EXECUTION OF
EVERY SUCH POWER AS THOUGH NO SUCH LAWS WERE IN EFFECT, (B) WAIVES ALL RIGHTS
THAT IT HAS OR MAY HAVE UNDER ANY LAW NOW EXISTING OR HEREAFTER ADOPTED TO
REQUIRE COBANK TO MARSHAL ANY COLLATERAL OR OTHER ASSETS IN FAVOR OF SUCH
GRANTOR OR ANY OTHER PARTY OR AGAINST OR IN PAYMENT OF ANY OR ALL OF THE SECURED
OBLIGATIONS, AND (C) WAIVES ALL RIGHTS THAT IT HAS OR MAY HAVE UNDER ANY LAW NOW
EXISTING OR HEREAFTER ADOPTED TO DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR
NOTICE OF ANY KIND (EXCEPT NOTICES EXPRESSLY PROVIDED FOR HEREIN).


6.8              RESTORATION OF PARTIES. IN THE EVENT COBANK SHALL HAVE
PROCEEDED TO ENFORCE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT, AND SUCH
PROCEEDINGS ARE DISCONTINUED OR ABANDONED FOR ANY REASON, THEN THE GRANTORS AND
COBANK SHALL IMMEDIATELY BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER, AND ALL RIGHTS, POWERS AND REMEDIES OF COBANK SHALL CONTINUE AS IF NO
SUCH PROCEEDING HAD TAKEN PLACE.


 

33

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583


ARTICLE VII 


STANDARD OF CARE; FURTHER ASSURANCES


7.1              STANDARD OF CARE. EXCEPT FOR TREATMENT OF THE COLLATERAL IN ITS
POSSESSION IN A MANNER SUBSTANTIALLY EQUIVALENT TO THAT WHICH COBANK ACCORDS ITS
OWN PROPERTY OF A SIMILAR NATURE, AND THE ACCOUNTING FOR MONIES ACTUALLY
RECEIVED BY IT HEREUNDER, COBANK SHALL HAVE NO DUTY AS TO ANY COLLATERAL OR AS
TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES OR
ANY OTHER RIGHTS PERTAINING TO THE COLLATERAL.  COBANK SHALL NOT BE LIABLE TO
ANY GRANTOR (A) FOR ANY LOSS OR DAMAGE SUSTAINED BY SUCH GRANTOR, OR (B) FOR ANY
LOSS, DAMAGE, DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY OF THE
COLLATERAL THAT MAY OCCUR AS A RESULT OF OR IN CONNECTION WITH OR THAT IS IN ANY
WAY RELATED TO ANY EXERCISE BY COBANK OF ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT, ANY FAILURE TO DEMAND, COLLECT OR REALIZE UPON ANY OF THE COLLATERAL
OR ANY DELAY IN DOING SO, OR ANY OTHER ACT OR FAILURE TO ACT ON THE PART OF
COBANK, EXCEPT TO THE EXTENT THAT THE SAME IS CAUSED BY ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY THE FINAL, NON-APPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION (SUBJECT TO THE STANDARD OF CARE IMPOSED UPON
COBANK IN THE IMMEDIATELY PRECEDING SENTENCE FOR COLLATERAL IN ITS POSSESSION).


7.2              FURTHER ASSURANCES; ATTORNEY-IN-FACT. 

           (A)             EACH GRANTOR AGREES THAT IT WILL JOIN WITH COBANK TO
FILE AND REFILE UNDER THE UNIFORM COMMERCIAL CODE, AT THE GRANTORS’ EXPENSE,
SUCH FINANCING STATEMENTS, CONTINUATION STATEMENTS AND OTHER DOCUMENTS AND
INSTRUMENTS IN SUCH OFFICES AS COBANK MAY DEEM NECESSARY OR APPROPRIATE, AND
WHEREVER REQUIRED OR PERMITTED BY LAW, IN ORDER TO PERFECT AND PRESERVE COBANK’S
SECURITY INTEREST IN THE COLLATERAL, AND HEREBY AUTHORIZES COBANK TO FILE
SECURITY AGREEMENTS, FINANCING STATEMENTS AND AMENDMENTS THERETO RELATING TO ALL
OR ANY PART OF THE COLLATERAL (INCLUDING AUTHORIZATION TO DESCRIBE THE
COLLATERAL AS “ALL PERSONAL PROPERTY,” “ALL ASSETS” OR WORDS OF SIMILAR MEANING)
AND AGREES TO DO SUCH FURTHER ACTS AND THINGS (INCLUDING MAKING ANY NOTICE
FILINGS WITH STATE TAX OR REVENUE AUTHORITIES REQUIRED TO BE MADE BY ACCOUNT
CREDITORS IN ORDER TO ENFORCE ANY ACCOUNTS IN SUCH STATE) AND TO EXECUTE AND
DELIVER TO COBANK, AND AUTHORIZES COBANK TO FILE SUCH ADDITIONAL CONVEYANCES,
ASSIGNMENTS, AGREEMENTS AND INSTRUMENTS AS COBANK MAY REQUIRE OR DEEM ADVISABLE
TO PERFECT, ESTABLISH, CONFIRM AND MAINTAIN THE SECURITY INTEREST AND LIEN
PROVIDED FOR HEREIN, TO CARRY OUT THE PURPOSES OF THIS AGREEMENT OR TO FURTHER
ASSURE AND CONFIRM UNTO COBANK ITS RIGHTS, POWERS AND REMEDIES HEREUNDER.

 

34

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

           (B)              TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
GRANTOR HEREBY IRREVOCABLY APPOINTS COBANK ITS LAWFUL ATTORNEY-IN-FACT, WITH
FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH
GRANTOR, COBANK OR OTHERWISE, AND WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES (WHICH POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT), FROM TIME TO TIME
IN COBANK’S DISCRETION AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENTS THAT COBANK
MAY DEEM REASONABLY NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSE OF THIS
AGREEMENT, INCLUDING:

 (i)                 to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for monies due and to become due under
or with respect to any of the Collateral;

            (ii)               to receive, endorse and collect any checks,
drafts, instruments, chattel paper, electronic chattel paper and other orders
for the payment of money made payable to such Grantor representing any interest,
income, dividend, distribution or other amount payable with respect to any of
the Collateral and to give full discharge for the same;

(iii)             to obtain, maintain and adjust any property or casualty
insurance required to be maintained by such Grantor under Section 4.9 and direct
the payment of Proceeds thereof to CoBank;

          (iv)             to pay or discharge taxes, Liens or other
encumbrances levied or placed on or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by CoBank in its sole discretion, any such payments made by CoBank
to become Secured Obligations of the Grantors to CoBank, due and payable
immediately and without demand;

            (v)               to file any claims or take any action or institute
any proceedings that CoBank may deem reasonably necessary or advisable for the
collection of any of the Collateral or otherwise to enforce the rights of CoBank
with respect to any of the Collateral; and

           (vi)             to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with any and all of the Collateral
as fully and completely as though CoBank were the absolute owner of the
Collateral for all purposes, and to do from time to time, at CoBank’s option and
the Grantors’ expense, all other acts and things deemed reasonably necessary by
CoBank to protect, preserve or realize upon the Collateral and to more
completely carry out the purposes of this Agreement.

          (C)              EACH GRANTOR AGREES THAT IT WILL, AT SUCH GRANTOR’S
OWN COST AND EXPENSE, USE ITS BEST EFFORTS TO COOPERATE WITH COBANK AND ASSIST
IN OBTAINING THE APPROVAL OF THE FCC OR ANY PUC FOR ANY ACTION OR TRANSACTION
CONTEMPLATED BY THIS AGREEMENT WHICH IS REQUIRED BY LAW, AND SPECIFICALLY,
WITHOUT LIMITATION, UPON REQUEST FOLLOWING THE OCCURRENCE AND CONTINUATION OF
ANY EVENT OF DEFAULT, PREPARE, SIGN, DELIVER AND/OR FILE (OR CAUSE TO BE
PREPARED, SIGNED, DELIVERED AND/OR FILED) ALL RELEVANT APPLICATIONS, PASSWORDS,
CERTIFICATES, INSTRUMENTS, POST-TRANSACTION NOTICES AND OTHER DOCUMENTS OR
INFORMATION REQUIRED TO: (I) ASSIGN OR TRANSFER CONTROL OF ANY LICENSE AND TAKE
ANY OTHER ACTIONS NECESSARY OR APPROPRIATE UNDER APPLICABLE LAW FOR APPROVAL OF
ANY SALE OR TRANSFER OF ANY OF THE EQUITY INTERESTS ISSUED BY ANY GRANTOR OR
ASSETS OF ANY GRANTOR OR ANY TRANSFER OF CONTROL OVER ANY LICENSE OR (II) TO
OBTAIN ANY REQUIRED CONSENT FROM THE FCC OR ANY PUC FOR COBANK, THROUGH ANY
RECEIVER, TRUSTEE OR OTHERWISE, TO OPERATE THE BUSINESS OF SUCH GRANTOR PENDING
THE SALE OR OTHER DISPOSITION OF THE GRANTOR OR ANY LICENSE HELD BY SUCH
GRANTOR.

35

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

IF ANY SUCH GRANTOR FAILS TO EXECUTE AND DELIVER ANY SUCH APPLICATIONS,
CERTIFICATES, INSTRUMENTS, AGREEMENTS OR OTHER DOCUMENTS, THEN, IN ADDITION TO
ANY REMEDIES THAT COBANK MAY HAVE AT LAW OR IN EQUITY, THE GRANTORS AGREE THAT
ON THE ORDER OF ANY COURT OR OTHER FORUM OF COMPETENT JURISDICTION, THE CLERK OF
THE COURT (OR OFFICER OF ANY OTHER SUCH FORUM) WHICH HAS JURISDICTION MAY
EXECUTE ANY SUCH APPLICATIONS, CERTIFICATES, INSTRUMENTS, AGREEMENTS OR OTHER
DOCUMENTS ON BEHALF OF SUCH GRANTOR.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT
EACH LICENSE IS A UNIQUE ASSET WHICH (OR THE CONTROL OF WHICH) MAY HAVE TO BE
TRANSFERRED TO A PERSON IN ORDER FOR COBANK TO ADEQUATELY REALIZE THE FULL
AMOUNT OF THE SECURED OBLIGATIONS FROM THE COLLATERAL AND THAT THE BREACH OF
THIS SECTION 7.2(C) BY ANY GRANTOR WOULD RESULT IN IRREPARABLE HARM TO COBANK
FOR WHICH MONETARY DAMAGES ARE NOT READILY ASCERTAINABLE AND WHICH MIGHT NOT
ADEQUATELY COMPENSATE COBANK.  THEREFORE IN ADDITION TO ANY REMEDY WHICH COBANK
MAY HAVE AT LAW OR IN EQUITY, COBANK SHALL HAVE THE REMEDY OF SPECIFIC
PERFORMANCE BY THE GRANTORS OF THE PROVISIONS OF THIS SECTION 7.2(C), AND EACH
GRANTOR HEREBY WAIVES, AND AGREES TO WAIVE, ANY CLAIM OR DEFENSE THAT COBANK
WOULD HAVE AN ADEQUATE REMEDY AT LAW FOR THE BREACH BY IT OF THIS SECTION 7.2(C)
AND ANY REQUIREMENT FOR POSTING OF A BOND OR OTHER CERTIFICATE.  IN CONNECTION
WITH TAKING ANY ACTION PURSUANT TO THIS AGREEMENT (INCLUDING DETERMINING WHETHER
AN APPROVAL OF THE FCC OR ANY APPLICABLE PUC IS REQUIRED IN CONNECTION
THEREWITH), COBANK SHALL BE ENTITLED TO RELY ON THE ADVICE OF REGULATORY COUNSEL
EXPERIENCED IN GIVING SUCH ADVICE SELECTED BY COBANK (WHETHER OR NOT THE ADVICE
RENDERED IS ULTIMATELY DETERMINED TO BE ACCURATE).

            (D)             IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH GRANTOR SHALL TAKE ANY ACTION WHICH ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST IN ORDER TO TRANSFER OR ASSIGN, OR BOTH, TO ADMINISTRATIVE
AGENT, OR TO SUCH ONE OR MORE THIRD PARTIES AS ADMINISTRATIVE AGENT MAY
DESIGNATE, OR TO A COMBINATION OF THE FOREGOING, ANY LICENSE HELD OR UTILIZED BY
SUCH GRANTOR, SUBJECT TO THE PRIOR APPROVAL OF THE FCC OR ANY PUC, IF REQUIRED. 
ALTERNATIVELY, ADMINISTRATIVE AGENT IS EMPOWERED, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TO REQUEST THE APPOINTMENT OF A RECEIVER FROM ANY COURT OF
COMPETENT JURISDICTION.  SUCH RECEIVER MAY BE INSTRUCTED BY ADMINISTRATIVE AGENT
TO SEEK FROM THE FCC OR THE PUC CONSENT TO AN INVOLUNTARY TRANSFER OF CONTROL OF
ANY GRANTOR OR ASSIGNMENT, OR BOTH, OF EACH SUCH LICENSE FOR THE PURPOSE OF
SEEKING A BONA FIDE PURCHASER TO WHOM CONTROL OF ASSETS USED IN THE PROVISION OF
COMMUNICATIONS SYSTEM RELATED SERVICES WILL ULTIMATELY BE TRANSFERRED OR
ASSIGNED.  EACH GRANTOR HEREBY AGREES TO AUTHORIZE SUCH AN INVOLUNTARY TRANSFER
OF CONTROL OR ASSIGNMENT, OR BOTH, UPON THE REQUEST OF THE RECEIVER SO APPOINTED
AND, IF ANY GRANTOR SHALL REFUSE TO AUTHORIZE THE TRANSFER, ITS APPROVAL MAY BE
REQUIRED BY THE COURT.

           (E)              IF ANY GRANTOR FAILS TO PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN THIS AGREEMENT AFTER WRITTEN REQUEST TO DO SO BY COBANK
(PROVIDED  THAT NO SUCH REQUEST SHALL BE NECESSARY AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), COBANK MAY ITSELF
PERFORM, OR CAUSE THE PERFORMANCE OF, SUCH COVENANT OR AGREEMENT AND MAY TAKE
ANY OTHER ACTION THAT IT DEEMS REASONABLY NECESSARY AND APPROPRIATE FOR THE
MAINTENANCE AND PRESERVATION OF THE COLLATERAL OR ITS SECURITY INTEREST THEREIN,
AND THE EXPENSES SO INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE
GRANTORS UNDER SECTION 8.1. 

36

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583


ARTICLE VIII 


MISCELLANEOUS


8.1              INDEMNITY AND EXPENSES.  THE GRANTORS SHALL INDEMNIFY THE
INDEMNITEES AND PAY EXPENSES IN ACCORDANCE WITH SECTIONS 16 AND 17 OF THE LOAN
AGREEMENT.


8.2              NO WAIVER. THE RIGHTS AND REMEDIES OF COBANK EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND IN
ADDITION TO, AND NOT EXCLUSIVE OF, ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT
LAW, IN EQUITY OR OTHERWISE.  NO FAILURE OR DELAY ON THE PART OF COBANK IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT.  NO COURSE OF DEALING BETWEEN THE GRANTORS AND COBANK OR THEIR
AGENTS OR EMPLOYEES SHALL BE EFFECTIVE TO AMEND, MODIFY OR DISCHARGE ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO CONSTITUTE A WAIVER
OF ANY DEFAULT OR EVENT OF DEFAULT. NO NOTICE TO OR DEMAND UPON ANY GRANTOR IN
ANY CASE SHALL ENTITLE SUCH GRANTOR OR ANY OTHER GRANTOR TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF THE
RIGHT OF COBANK TO EXERCISE ANY RIGHT OR REMEDY OR TAKE ANY OTHER OR FURTHER
ACTION IN ANY CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.


8.3              GRANTORS’ OBLIGATIONS ABSOLUTE. EACH GRANTOR AGREES THAT ITS
OBLIGATIONS HEREUNDER, AND THE SECURITY INTEREST GRANTED TO AND ALL RIGHTS,
REMEDIES AND POWERS OF COBANK HEREUNDER, ARE IRREVOCABLE, ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE DISCHARGED, LIMITED OR OTHERWISE AFFECTED BY
REASON OF ANY OF THE FOLLOWING, WHETHER OR NOT SUCH GRANTOR HAS KNOWLEDGE
THEREOF:

             (A)             ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT
OF, OR IN ANY OTHER TERM OF, ANY SECURED OBLIGATIONS, OR ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT TO, RESTATEMENT OF, OR CONSENT TO ANY RESCISSION OR
WAIVER OF OR DEPARTURE FROM, ANY PROVISIONS OF THE LOAN AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT DELIVERED PURSUANT TO ANY OF THE
FOREGOING;

(B)              THE INVALIDITY OR UNENFORCEABILITY OF ANY SECURED OBLIGATIONS
OR ANY PROVISIONS OF THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT DELIVERED PURSUANT TO ANY OF THE FOREGOING;

(C)              THE ADDITION OR RELEASE OF THE GRANTORS HEREUNDER OR THE
TAKING, ACCEPTANCE OR RELEASE OF ANY SECURED OBLIGATIONS OR ADDITIONAL
COLLATERAL OR OTHER SECURITY THEREFOR;

 

37

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

          (D)             ANY SALE, EXCHANGE, RELEASE, SUBSTITUTION, COMPROMISE,
NONPERFECTION OR OTHER ACTION OR INACTION WITH RESPECT TO ANY COLLATERAL OR
OTHER DIRECT OR INDIRECT SECURITY FOR ANY SECURED OBLIGATIONS, OR ANY DISCHARGE,
MODIFICATION, SETTLEMENT, COMPROMISE OR OTHER ACTION OR INACTION WITH RESPECT TO
ANY SECURED OBLIGATIONS;

           (E)              ANY AGREEMENT NOT TO PURSUE OR ENFORCE OR ANY
FAILURE TO PURSUE OR ENFORCE (WHETHER VOLUNTARILY OR INVOLUNTARILY AS A RESULT
OF OPERATION OF LAW) ANY RIGHT OR REMEDY WITH RESPECT TO ANY SECURED OBLIGATIONS
OR ANY COLLATERAL OR OTHER SECURITY THEREFOR, OR ANY FAILURE TO CREATE, PROTECT,
PERFECT, SECURE, INSURE, CONTINUE OR MAINTAIN ANY LIENS IN ANY SUCH COLLATERAL
OR OTHER SECURITY;

          (F)               THE EXERCISE OF ANY RIGHT OR REMEDY AVAILABLE UNDER
THE LOAN DOCUMENTS, AT LAW, IN EQUITY OR OTHERWISE WITH RESPECT TO ANY
COLLATERAL OR OTHER SECURITY FOR ANY SECURED OBLIGATIONS, IN ANY ORDER AND BY
ANY MANNER THEREBY PERMITTED, INCLUDING FORECLOSURE ON ANY SUCH COLLATERAL OR
OTHER SECURITY BY ANY MANNER OF SALE THEREBY PERMITTED, WHETHER OR NOT EVERY
ASPECT OF SUCH SALE IS COMMERCIALLY REASONABLE;

          (G)             ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
LIQUIDATION, INSOLVENCY, DISSOLUTION, TERMINATION, REORGANIZATION OR LIKE CHANGE
IN THE CORPORATE STRUCTURE OR EXISTENCE OF ANY GRANTOR OR ANY OTHER PERSON
DIRECTLY OR INDIRECTLY LIABLE FOR ANY SECURED OBLIGATIONS;

          (H)             ANY MANNER OF APPLICATION OF ANY PAYMENTS BY OR
AMOUNTS RECEIVED OR COLLECTED FROM ANY PERSON, BY WHOMSOEVER PAID AND HOWSOEVER
REALIZED, WHETHER IN REDUCTION OF ANY SECURED OBLIGATIONS OR ANY OTHER
OBLIGATIONS OF THE GRANTORS OR ANY OTHER PERSON DIRECTLY OR INDIRECTLY LIABLE
FOR ANY SECURED OBLIGATIONS, REGARDLESS OF WHAT SECURED OBLIGATIONS MAY REMAIN
UNPAID AFTER ANY SUCH APPLICATION; OR

          (I)                ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR A DEFENSE, SET-OFF OR
COUNTERCLAIM AVAILABLE TO, PLEDGOR OR A SURETY OR GUARANTOR GENERALLY, OTHER
THAN THE OCCURRENCE OF THE TERMINATION REQUIREMENTS.


8.4              COMPLETE AGREEMENT; AMENDMENTS, WAIVERS, ETC. THIS AGREEMENT
REPRESENTS THE FINAL AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE MATTERS
CONTAINED HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR
CONTEMPORANEOUS AGREEMENTS, OR SUBSEQUENT ORAL AGREEMENTS, BETWEEN THE PARTIES. 
NO AMENDMENT, MODIFICATION, WAIVER, DISCHARGE OR TERMINATION OF ANY PROVISION
HEREOF, NOR ANY CONSENT TO ANY DEPARTURE BY ANY GRANTOR FROM, ANY PROVISION OF
THIS AGREEMENT, SHALL BE EFFECTIVE UNLESS APPROVED BY COBANK AND CONTAINED IN A
WRITING EXECUTED AND DELIVERED BY COBANK AND (IN THE CASE OF AMENDMENTS) THE
GRANTORS, AND THEN THE SAME SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED THAT THE GRANTORS MAY FROM
TIME TO TIME PROVIDE COBANK WITH UPDATED ANNEXES HERETO, WHICH UPDATED ANNEXES
SHALL UPON DELIVERY BE DEEMED TO REPLACE THE THEN EXISTING ANNEXES, AND EACH
SUCH DELIVERY SHALL CONSTITUTE A REPRESENTATION BY THE GRANTORS OF THE ACCURACY
AND COMPLETENESS OF SUCH UPDATED ANNEXES TO THE EXTENT THE SAME IS REQUIRED WITH
RESPECT TO SUCH ANNEXES.  DELIVERY OF SUCH UPDATED ANNEXES SHALL NOT BE DEEMED
TO WAIVE ANY POTENTIAL DEFAULT OR EVENT OF DEFAULT RELATING THERETO (IF ANY)
UNLESS THE SOLE POTENTIAL DEFAULT OR EVENT OF DEFAULT RESULTS FROM THE FAILURE
OF THE GRANTORS TO NOTIFY COBANK OF AN EVENT OR CONDITION DISCLOSED ON SUCH
UPDATED ANNEX AND SUCH EVENT OR CONDITION IS OTHERWISE PERMITTED UNDER THE LOAN
DOCUMENTS.  IN THE ABSENCE OF THE PREPARATION AND DELIVERY OF AN UPDATED ANNEX
HREFLECTING SUCH NEW DEPOSIT ACCOUNT, ANY DESCRIPTION IN ANY NOTICE OF ANY NEWLY
ACQUIRED OR OPENED DEPOSIT ACCOUNT DELIVERED BY BORROWER TO COBANK PURSUANT TO
THE LOAN AGREEMENT OR OTHERWISE SHALL BE DEEMED INCORPORATED BY REFERENCE INTO
ANNEX H.

38

 

--------------------------------------------------------------------------------

 
 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


8.5              CONTINUING SECURITY INTEREST; TERM; SUCCESSORS AND ASSIGNS;
ASSIGNMENT; TERMINATION AND RELEASE; SURVIVAL.  THIS AGREEMENT SHALL CREATE A
CONTINUING SECURITY INTEREST IN THE COLLATERAL AND SHALL SECURE THE PAYMENT AND
PERFORMANCE OF ALL OF THE SECURED OBLIGATIONS AS THE SAME MAY ARISE AND BE
OUTSTANDING AT ANY TIME AND FROM TIME TO TIME FROM AND AFTER THE DATE HEREOF,
AND SHALL (A) REMAIN IN FULL FORCE AND EFFECT UNTIL THE OCCURRENCE OF THE
TERMINATION REQUIREMENTS, (B) BE BINDING UPON AND ENFORCEABLE AGAINST EACH
GRANTOR AND ITS SUCCESSORS AND ASSIGNS (PROVIDED, HOWEVER, THAT NO GRANTOR MAY
SELL, ASSIGN OR TRANSFER ANY OF ITS RIGHTS, INTERESTS, DUTIES OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF COBANK AS PROVIDED IN THE LOAN
AGREEMENT) AND (C) INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY COBANK AND ITS
SUCCESSORS AND ASSIGNS, SUBJECT TO THE LIMITATIONS ON ASSIGNMENT IN THE LOAN
AGREEMENT.  UPON ANY SALE OR OTHER DISPOSITION BY ANY GRANTOR OF ANY COLLATERAL
IN A TRANSACTION PERMITTED HEREUNDER OR UNDER OR PURSUANT TO THE LOAN AGREEMENT,
OR ANY AMENDMENT OR WAIVER THEREOF, OR ANY OTHER APPLICABLE LOAN DOCUMENT, THE
LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT IN AND UPON SUCH COLLATERAL
SHALL BE AUTOMATICALLY RELEASED, AND UPON THE SATISFACTION OF ALL OF THE
TERMINATION REQUIREMENTS, THIS AGREEMENT AND THE LIEN AND SECURITY INTEREST
CREATED HEREBY SHALL TERMINATE; AND IN CONNECTION WITH ANY SUCH RELEASE OR
TERMINATION, COBANK, AT THE REQUEST AND EXPENSE OF THE APPLICABLE GRANTOR, WILL
EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AND INSTRUMENTS EVIDENCING
SUCH RELEASE OR TERMINATION AS SUCH GRANTOR MAY REASONABLY REQUEST AND WILL
ASSIGN, TRANSFER AND DELIVER TO SUCH GRANTOR, WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY, SUCH OF THE COLLATERAL AS MAY THEN BE IN THE
POSSESSION OF COBANK (OR, IN THE CASE OF ANY PARTIAL RELEASE OF COLLATERAL, SUCH
OF THE COLLATERAL SO BEING RELEASED AS MAY BE IN ITS POSSESSION).  ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND ANY AMENDMENT TO THIS AGREEMENT OR
JOINDER AGREEMENT TO THIS AGREEMENT AND THE CONTINUING GUARANTY.


8.6              NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDERR TO COBANK SHALL BE GIVEN IN THE MANNER AND AT THE NOTICE ADDRESS
PROVIDED IN OR PURSUANT TO SECTION 15 OF THE LOAN AGREEMENT.  ALL NOTICES AND
OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER TO ANY GRANTOR SHALL BE GIVEN IN THE
MANNER PROVIDED IN SECTION 15 OF THE LOAN AGREEMENT AND IN THE CARE OF THE
BORROWER AT THE BORROWER’S NOTICE ADDRESS PROVIDED IN OR PURSUANT TO SECTION 15
OF THE LOAN AGREEMENT.


8.7              ADDITIONAL GRANTORS. EACH GRANTOR RECOGNIZES THAT THE
PROVISIONS OF THE LOAN AGREEMENT MAY REQUIRE PERSONS THAT BECOME SUBSIDIARIES OF
ANY GRANTOR, AND THAT ARE NOT ALREADY PARTIES HERETO, TO EXECUTE AND DELIVER A
JOINDER AGREEMENT, IN FORM AND SUBSTANCE ACCEPTABLE TO COBANK IN ITS SOLE
DISCRETION, WHEREUPON EACH SUCH PERSON SHALL BECOME A GRANTOR HEREUNDER WITH THE
SAME FORCE AND EFFECT AS IF ORIGINALLY A GRANTOR HEREUNDER ON THE DATE HEREOF,
AND AGREES THAT ITS OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED, LIMITED OR
OTHERWISE AFFECTED BY REASON OF THE SAME, OR BY REASON OF COBANK’S ACTIONS IN
EFFECTING THE SAME OR IN RELEASING ANY GRANTOR HEREUNDER, IN EACH CASE WITHOUT
THE NECESSITY OF GIVING NOTICE TO OR OBTAINING THE CONSENT OF SUCH GRANTOR OR
ANY OTHER GRANTOR.

39

 

--------------------------------------------------------------------------------

 

Amended and Restated Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 


8.8              GOVERNING LAW.  WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICT OF LAWS AND EXCEPT TO THE EXTENT GOVERNED BY FEDERAL LAW AND EXCEPT TO
THE EXTENT THAT THE UNIFORM COMMERCIAL CODE PROVIDES THAT THE PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, WITH RESPECT TO ANY
PARTICULAR COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF COLORADO, THE LAWS OF THE STATE OF COLORADO, WITHOUT REFERENCE TO
CHOICE OF LAW DOCTRINE, SHALL GOVERN THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT
FOR WHICH COLORADO IS SPECIFIED AS THE APPLICABLE LAW, AND ALL DISPUTES AND
MATTERS BETWEEN THE PARTIES TO THIS AGREEMENT, INCLUDING ALL DISPUTES AND
MATTERS WHATSOEVER ARISING UNDER, IN CONNECTION WITH OR INCIDENT TO THE LENDING
AND/OR LEASING OR OTHER BUSINESS RELATIONSHIP BETWEEN THE PARTIES, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY AND BETWEEN THE PARTIES FOR WHICH COLORADO IS SPECIFIED AS THE
APPLICABLE LAW.


8.9              SEVERABILITY. TO THE EXTENT ANY PROVISION OF THIS AGREEMENT IS
PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY JURISDICTION, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY AND ONLY IN SUCH JURISDICTION, WITHOUT PROHIBITING OR INVALIDATING
SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT IN ANY JURISDICTION.


8.10          HEADINGS. THE HEADINGS OF THE VARIOUS SECTIONS, SUBSECTIONS AND
OTHER SUBPARTS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND
SHALL NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


8.11          SUCCESSORS AND ASSIGNS.   THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, INCLUDING ANY HOLDER OR OWNER OF ANY OF THE NOTES OR THE
OTHER LOAN DOCUMENTS. NO GRANTOR MAY ASSIGN OR TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF COBANK. NO NOTICE TO
OR DEMAND ON ANY GRANTOR SHALL ENTITLE ANY GRANTOR TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUM­STANCES.


8.12          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND SHALL BE BINDING
UPON ALL PARTIES AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


8.13          EFFECT OF AMENDMENT; NO NOVATION. THE AMENDMENT AND RESTATEMENT OF
THE PRIOR SECURITY DOCUMENTS PURSUANT TO THIS AGREEMENT SHALL BE EFFECTIVE AS OF
THE AMENDMENT DATE (AS DEFINED IN THAT CERTAIN SECOND SUPPLEMENT TO THE MASTER
LOAN AGREEMENT, DATED AS OF EVEN DATE HEREWITH, BETWEEN THE BORROWER AND
COBANK).  ALL OBLIGATIONS AND RIGHTS OF THE GRANTORS AND COBANK ARISING OUT OF
OR RELATING TO THE PERIOD COMMENCING ON THE AMENDMENT DATE SHALL BE GOVERNED BY
THE TERMS AND PROVISIONS OF THIS AGREEMENT; THE OBLIGATIONS OF AND RIGHTS OF THE
GRANTORS AND COBANK ARISING OUT OF OR RELATING TO THE PERIOD PRIOR TO THE
AMENDMENT DATE SHALL CONTINUE TO BE GOVERNED BY THE PRIOR SECURITY DOCUMENTS
WITHOUT GIVING EFFECT TO THE AMENDMENT AND RESTATEMENTS PROVIDED FOR HEREIN. 
THIS AGREEMENT SHALL NOT CONSTITUTE A NOVATION OR TERMINATION OF THE GRANTORS’
OBLIGATIONS UNDER THE PRIOR SECURITY DOCUMENTS OR ANY OTHER LOAN DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION THEREWITH, BUT SHALL CONSTITUTE EFFECTIVE ON
THE DATE HEREOF AN AMENDMENT AND RESTATEMENT OF THE OBLIGATIONS AND COVENANTS OF
EACH GRANTOR UNDER SUCH LOAN DOCUMENTS (AND EACH GRANTOR HEREBY REAFFIRMS ALL
SUCH OBLIGATIONS AND COVENANTS, AS HEREBY AMENDED).

40

 

--------------------------------------------------------------------------------

 

 

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

 

NEW ULM TELECOM, INC.,

as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

     Title:    Chief Financial Officer

 

 

HUTCHINSON TELEPHONE COMPANY, as successor by merger to Hutchinson Acquisition
Corp., as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

     Title:    Chief Financial Officer

 

 

NEW ULM LONG DISTANCE, INC., as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

     Title:    Chief Financial Officer

 

 

NEW ULM CELLULAR #9, INC., as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

 

[Signatures Continue on Following Page]

 

 

41

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

[Signatures Continued From Previous Page]

 

 

NEW ULM PHONERY, INC.,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

PEOPLES TELEPHONE COMPANY,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

WESTERN TELEPHONE COMPANY,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

HUTCHINSON TELECOMMUNICATIONS, INC.,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

 

[Signatures Continue on Following Page]

 

 

42

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

[Signatures Continued from Previous Page]

 

 

HUTCHINSON CELLULAR, INC.,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

SLEEPY EYE TELEPHONE COMPANY,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

TECH TRENDS, INC.,  as a Grantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

NEW ULM EXCHANGE, LLC, as a Grantor

 

 

By: _/s/___Bill Otis                                          

     Name:  Bill Otis

                                                                             
     Title:    President and Chief Manager

 

 

 

 

[Signatures Continue on Following Page]

 

43

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

[Signatures continued from previous page.]

 

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

COBANK, ACB

 

 

By: _/s/_Lennie Blakeslee___________________________________

              Lennie Blakeslee

       Vice President

 

 

 

 

44

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

EXHIBIT I

 

PRIOR SECURITY AGREEMENTS

 

The Security Agreement, dated as of January 4, 2008, between the Borrower and
the Lender, as amended by that certain Agreement Regarding Amendments to Loan
Documents, dated as of December 19, 2012 and that certain Second Agreement
Regarding Amendments to Loan Documents, dated as of September 5, 2014, and as
the same may further be amended, modified, supplemented, extended, restated,
renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between the Subsidiary
Borrower and the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between Western Telephone
Company and the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between Peoples Telephone
Company and the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between New Ulm Phonery,
Inc. and the Lender, as amended by that certain Agreement Regarding Amendments
to Loan Documents, dated as of December 19, 2012 and that certain Second
Agreement Regarding Amendments to Loan Documents, dated as of September 5, 2014,
and as the same may further be amended, modified, supplemented, extended,
restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between New Ulm Cellular #9
and the Lender, as amended by that certain Agreement Regarding Amendments to
Loan Documents, dated as of December 19, 2012 and that certain Second Agreement
Regarding Amendments to Loan Documents, dated as of September 5, 2014, and as
the same may further be amended, modified, supplemented, extended, restated,
renewed or replaced from time to time. 

 

Ann. A-1

 

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 



 

The Security Agreement, dated as of January 4, 2008, between New Ulm Long
Distance, Inc. and the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between Hutchinson
Telephone Company and the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between Hutchinson
Cellular, Inc. and the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of January 4, 2008, between Hutchinson
Telecommunications, Inc. and the Lender, as amended by that certain Agreement
Regarding Amendments to Loan Documents, dated as of December 19, 2012 and that
certain Second Agreement Regarding Amendments to Loan Documents, dated as of
September 5, 2014, and as the same may further be amended, modified,
supplemented, extended, restated, renewed or replaced from time to time. 

 

The Stock Pledge Agreement, dated as of January 4, 2008, by the Borrower in
favor of the Lender, as amended by that certain Agreement Regarding Amendments
to Loan Documents, dated as of December 19, 2012 and that certain Second
Agreement Regarding Amendments to Loan Documents, dated as of September 5, 2014,
and as the same may further be amended, modified, supplemented, extended,
restated, renewed or replaced from time to time. 

 

The Stock Pledge Agreement, dated as of January 4, 2008, by the Subsidiary
Borrower in favor of the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time.

 

The Stock Pledge Agreement, dated as of January 4, 2008, by Hutchinson Cellular,
Inc. in favor of the Lender, as amended by that certain Agreement Regarding
Amendments to Loan Documents, dated as of December 19, 2012 and that certain
Second Agreement Regarding Amendments to Loan Documents, dated as of September
5, 2014, and as the same may further be amended, modified, supplemented,
extended, restated, renewed or replaced from time to time. 

 

The Security Agreement, dated as of December 31, 2012, between Sleepy Eye
Telephone Company and the Lender, as amended by that certain Second Agreement
Regarding Amendments to Loan Documents, dated as of September 5, 2014as the same
may further be amended, modified, supplemented, extended, restated, renewed or
replaced from time to time.

 

2

--------------------------------------------------------------------------------

 

 

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX A

 

PLEDGED EQUITY INTERESTS

 

 

 

 

 

Grantor

 

 

 

Name of Issuer

 

 

Type of Interests 

 

 

Certificate Number, if Applicable

 

 

No. of Shares/Units, if Applicable

Percentage of Outstanding Interests
in Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX B

 

FILING LOCATIONS

 

Grantor                                                                       
Jurisdiction 

 

 

 

 

 

Ann. B-1

 

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX C

 

LEGAL NAME, JURISDICTION OF ORGANIZATION, FEDERAL TAX IDENTIFICATION NUMBER,
ORGANIZATIONAL IDENTIFICATION NUMBER, MAILING ADDRESS, LOCATIONS OF CHIEF
EXECUTIVE OFFICES, RECORDS RELATING TO COLLATERAL, AND EQUIPMENT AND INVENTORY

 

 

[Borrower]

 

1.                  Exact legal name: 

2.                  Jurisdiction of its incorporation or organization: 

3.                  Organizational identification number: 

4.                  Federal tax identification number: 

5.                  Mailing address: 
                            

6.                  Chief executive office:          

7.                  Trade/fictitious or prior corporate names (last five
years): 

 

[Each Guarantor]

  

1.                  Exact legal name: 

2.                  Jurisdiction of its incorporation or organization: 

3.                  Organizational identification number: 

4.                  Federal tax identification number: 

5.                  Mailing address:   
                             

6.                  Chief executive office:          

7.                  Trade/fictitious or prior corporate names (last five
years): 

 

Ann. C-1

 

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX D

 

 

COPYRIGHTS, COPYRIGHT LICENSES AND APPLICATIONS

 

 

Grantor

Application or

Registration No.

Country

Issue or

Filing Date

 

 

 

 

 

 

 

 

 

Ann. D-1

 

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX E

 

 

PATENTS, PATENT LICENSES AND APPLICATIONS

 

 

Grantor

Application or

Registration No.

Country

Inventor

Issue or

Filing Date

 

 

 

 

 

 

Ann. E-1

 

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX F

 

 

TRADEMARKS, TRADEMARK LICENSES AND APPLICATIONS

 

 

Grantor




Mark (Tradename)

Application or

Registration No.

 

Country

Issue or

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SHOULD AT LEAST HAVE COMPANY NAMES]

Ann. F-1

 

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX G

 

 

DOMAIN NAMES AND DOMAIN NAME LICENSES

 

Grantor

Domain Name.

 

 

 

 

 

 

 

 

 

Ann. G-1

 

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX H

 

 

DEPOSIT AND SECURITIES ACCOUNTS

 

 

 

Deposit Accounts: 

 

 

 

 

 

Securities Accounts: 

 

 

 

 

 

Ann. H-1

 

--------------------------------------------------------------------------------

 
 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX I

 

COMMERCIAL TORT CLAIMS

 

 

 

Ann. I-1

 

--------------------------------------------------------------------------------

 

Pledge and Security Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX J

 

REAL PROPERTY

 

Description

Owner

Address

County

Estimated Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex J-1

--------------------------------------------------------------------------------